      Case 3:21-cv-00125-MO             Document 1-2          Filed 01/27/21        Page 1 of 95
                                        12/21/2020 1:44 PM
                                            20CV44794


         IN THE CIRCUIT COURT OF THE STATE OF OREGON
                FOR THE COUNTY OF WASHINGTON
DAVID OLLODART,

Plaintiﬀ

vs.                                                 Case No. 20CV44794

INTEL CORPORATION,                                  SUMMONS

Defendant



                                 Direction to Defendant
You must appear and defend within the time given in section Time for Response. Failure to do so will
result in the plaintiﬀ applying to the court for the relief demanded in the complaint. This document has
been mailed as an alternative service according to ORCP7 D(3)(b)(ii)(C) to the registered agent of the
defendant residing in Marion County of the State of Oregon as allowed by ORCP7 D(3)(b)(ii) in the case
no registered agent, oﬃcer, or directors are in the venue of the suit. Intel headquarters and its board of
directors and executive oﬃcers are in Santa Clara, California.


                                     Time for Response
The defendant has 30 days from the date of service to appear and defend. The date of mailing for this
document is December 23rd , 2020. The return address is the plaintiﬀ’s address in Seattle, Washington
(refer to section Subscription And Post Oﬃce Address) and the mailing address of the registered agent
for the defendant is in Salem, Oregon, so the mailing is interstate. According to ORCP7(2)(d)(ii), the
date of service will be either the day the defendant signs a receipt for the mailing, or seven days after
the date of mailing on December 30th , 2020, whichever ﬁrst occurs.




Summons 1
                                                                                    REMOVAL EXHIBIT 2
                                                                                          Page 1 of 95
    Case 3:21-cv-00125-MO               Document 1-2          Filed 01/27/21        Page 2 of 95




                                              Notices
NOTICE TO DEFENDANT:
READ THESE PAPERS CAREFULLY!
You must “appear” in this case or the other side will win automatically. To “appear” you must ﬁle with
the court a legal document called a “motion” or “answer.” The “motion” or “answer” must be given to
the court clerk or administrator within 30 days along with the required ﬁling fee. It must be in proper
form and have proof of service on the plaintiﬀ’s attorney or, if the plaintiﬀ does not have an attorney,
proof of service on the plaintiﬀ.
If you have questions, you should see an attorney immediately. If you need help in ﬁnding an attorney, you
may contact the Oregon State Bar’s Lawyer Referral Service online at http://www.oregonstatebar.org
or by calling (503) 684-3763 (in the Portland metropolitan area) or toll-free elsewhere in Oregon at (800)
452-7636.


                     Subscription And Post Oﬃce Address
Please serve papers in the action to the address given below according to ORCP 9.
Dated this day of December 21, 2020




David Ollodart
Address: 220 10th Ave #613 Seattle, WA 98122
Mobile: (206)707-3247
E-mail: davidollodart@gmail.com
Facsimile: +1(253)884-8580




Summons 2
                                                                                    REMOVAL EXHIBIT 2
                                                                                          Page 2 of 95
           Case 3:21-cv-00125-MO              Document 1-2           Filed 01/27/21         Page 3 of 95
                                                1/4/2021 4:45 PM
                                                   20CV44794




              IN THE CIRCUIT COURT OF THE STATE OF OREGON
                     FOR THE COUNTY OF WASHINGTON
     DAVID OLLODART,                       Case No. 20CV44794
     Plaintiﬀ                              COMPLAINT: ATTEMPTED DENIAL OF BENE-
                                           FITS, BREACH OF CONTRACT, DEFAMATION OF
     vs.                                   CHARACTER, FORGERY, FRAME-UP, INVASION
                                           OF PRIVACY, AND CIVIL CONSPIRACY
     INTEL CORPORATION,
                                           NOT SUBJECT TO MANDATORY ARBITRATION
     Defendant                             ORS 21.160.1.c
                                           OVER $50,000 UNDER $1,000,000 ($122,309.56)

 1                                                      1

 2   Plaintiﬀ David Ollodart brings forth the following allegations supporting his cause of action in this

 3   amended complaint as aﬀorded by ORCP 23A. For those items which require evidence from the defendant,

 4   namely in the form of records of business procedure to which the plaintiﬀ was both privy and not privy

 5   to, the allegations are set forth with general titles to which evidence in discovery shall be submitted in “a

 6   reply to assert any aﬃrmative allegations in avoidance of any defenses asserted in an answer” according

 7   to ORCP 13B. All exhibits comply with ORS 192.377 for the redaction of personal information.



 8                                 Attempted denial of beneﬁts

 9                                                      2

10   The defendant failed to notify the plaintiﬀ of decision to ﬁre before or after the plaintiﬀ submitted of 2-

11   week notice on August 30th , 2020. No notice was given even in the exit interview conducted 14 days after

12   submission of 2-week notice on September 13th , 2020. The defendant thereby sought to deny the plaintiﬀ

13   unemployment beneﬁts. See exhibits 18 and 12 for proof of the dates of last work and the submission

14   of the 2-week notice. The plaintiﬀ worked a compressed work week of alternating Saturday evening and

15   Sunday evening through Wednesday morning, so his ﬁnal check could be made on Thursday, September

16   10th , 2020 for the second week of work after submitting the notice. Not only did the defendant fail to




     Complaint 1
                                                                                           REMOVAL EXHIBIT 2
                                                                                                 Page 3 of 95
         Case 3:21-cv-00125-MO                 Document 1-2        Filed 01/27/21        Page 4 of 95




17   notify the plaintiﬀ of decision to ﬁre, but the defendant failed to deliver any notice of poor performance

18   to the plaintiﬀ, written or in-person.

19   The plaintiﬀ made an unemployment beneﬁt application with the reason of ﬁring under the advice of his

20   father whom the defendant has solicited for the plaintiﬀ’s private documents (see paragraph 10). The

21   unemployment beneﬁts application was rejected for the incorrect reason of working only 497 hours in

22   the Jan-Feb-Mar quarter of the 2020 year on October 14th , 2020 (Exhibit 6). The appeal ﬁled by the

23   plaintiﬀ on October 21st , 2020 was admitted and $17,420 dollars of beneﬁts eligibility was awarded on

24   November 4th , 2020 (Exhibit 7) though stating incorrectly a total number of hours worked as 999.



25                                    Defamation of character

26                                                     3

27   The defendant denied the plaintiﬀ a neutral reference when the plaintiﬀ was falsely told (see paragraph

28   2) there was a voluntary termination which requires a neutral reference. The defendant denied the

29   termination status as ﬁred in a phone call to the HR representative on October 15th , 2020. The defendant

30   further denied termination status as ﬁred in an e-mail exchange with the Human Resources relocation

31   manager on November 18th , 2020 (Exhibit 11).

32   The defendant slandered the plaintiﬀ when potential employers inquired to the plaintiﬀ’s employment

33   history. The defendant falsely claimed the plaintiﬀ had practiced absenteeism and inappropriate conduct.



34                                            Breach of contract

35                                                     4

36   The defendant required prorated remittance of relocation assistance in amount $4450.50 (Exhibit 9) for

37   a voluntary termination, that is, quitting. This requirement is in breach of contract according to item

38   8 of the relocation agreement for the case of an involuntary termination for poor performance, that is,

39   ﬁring (Exhibit 13). The plaintiﬀ did not meet any of the criteria for a qualifying termination, that is, a

40   ﬁring for malfeasance or gross negligence, and in any case was not given notice of ﬁring. The defendant

41   denied termination status as ﬁred on November 18th , 2020 as in paragraph 3.




     Complaint 2
                                                                                         REMOVAL EXHIBIT 2
                                                                                               Page 4 of 95
         Case 3:21-cv-00125-MO               Document 1-2          Filed 01/27/21       Page 5 of 95




42                                                  Forgery

43                                                    5

44   At the exit interview on September 13th , 2020 the defendant informed the plaintiﬀ there would be

45   documents for him to sign. At the end of the interview the defendant brought the plaintiﬀ to the

46   security desk and ﬁlled out a form for the defendant, only showing the defendant the print of his name

47   before submitting it to the security guard. The defendant thereby forged the plaintiﬀ’s signature and

48   withheld the exit documents from the plaintiﬀ.



49                                                  Frame-up

50                                                    6

51   The defendant sought to frame-up the plaintiﬀ with the intent of malicious prosecution either by the

52   defendant or another party through duration of employment from January 6th , 2020 to September 13th ,

53   2020. The defendant continued in this endeavor even after the plaintiﬀ raised complaints of colleagues’

54   malice in the ﬁrst two weeks of July, 2020. The crimes the defendant sought to frame-up the plaintiﬀ for

55   are the following:



56                                                    7

57   Frame-up for criminal mischief:

58   The defendant was negligent to and actively participating in frame-up activities, where by defendant

59   it is meant colleagues, management, and all employees in business dealings with the plaintiﬀ, through

60   duration of employment. The speciﬁc allegations are enumerated below:


61    (a) Abuse of discretion over experimental lots for which the plaintiﬀ had part in decision making.

62    (b) Assignment of responsibility for problems the plaintiﬀ had no decision making in.

63    (c) Denial of data needed for the plaintiﬀ to make informed decision.

64    (d) Fabrication of quality events, malicious to the plaintiﬀ and benign or beneﬁcial to his colleagues.

65    (e) Failure to communicate, especially by feigned misdirection due to malicious multiplicity and am-

66        biguity of e-mail and other list-servs.

67    (f) Failure to train, especially for maliciously invented business processes.




     Complaint 3
                                                                                        REMOVAL EXHIBIT 2
                                                                                              Page 5 of 95
         Case 3:21-cv-00125-MO               Document 1-2          Filed 01/27/21         Page 6 of 95




68    (g) IT interference with plaintiﬀ’s technology and databases. In Exhibit 21 there is inferential evidence

69        the plaintiﬀ had these internet connection issues during his employment in the form of a consultation

70        for more stable internet connection. In Exhibit 14 it is shown that the internet installation preceded

71        the above communication by one month and therefore likely did not originate the problem. The

72        plaintiﬀ requires the building entry history from the badge used to authorize building entry to

73        show the onset of connection intermittency so severe the plaintiﬀ was forced to work at the oﬃce

74        against work-from-home policy.

75    (h) Neglect to use readily available information and existing procedures.

76     (i) Neglect to document quality events at all or to the appropriate extent.

77     (j) Neglect or delay in response to the plaintiﬀ and time-sensitive problems.



78                                                      8

79   Frame-up for intellectual property theft:

80   The defendant instituted practice with unprecedented frequency of “forensic” patent wafer material

81   inspection, which requires ownership by some parties, through duration of non-training employment

82   beginning in March, 2020. In addition to unprecedented frequency this occurred in unprecedented

83   segments of the process for which the plaintiﬀ was responsible. The defendant instituted unprecedented

84   ownership and liability for patent wafer material by engineers rather than technicians beginning in

85   August, 2020. In addition, the plaintiﬀ was not adequately trained in documentation of wafer scrap

86   storage, only informed to ensure the wafers are kept in the back of a storage room.

87   Speciﬁcally and most egregiously, the defendant attempted loss of patent material (wafers) under the

88   plaintiﬀ’s responsibility. In this occasion a module insisted wafers be delivered to the plaintiﬀ at his

89   oﬃce, requiring a technician to walk across the entire campus with the wafers. The standard protocol is

90   to have the engineer pick up the wafers at the clean room entrance. Though the wafer count delivered to

91   the plaintiﬀ was correct, this gave opportunity to the technician or other malicious parties to misplace

92   wafers under the responsibility of the plaintiﬀ.



93                                                      9

94   Frame-up for tax evasion:

95   The defendant failed to provide tax documents for the 2019 year after informing the plaintiﬀ of incorrect

96   payment time of January 1st , 2020 through e-mail on December 11th , 2019 after which payment was

97   made on December 12th , 2019 (Exhibit 10).



     Complaint 4
                                                                                         REMOVAL EXHIBIT 2
                                                                                               Page 6 of 95
          Case 3:21-cv-00125-MO               Document 1-2           Filed 01/27/21        Page 7 of 95




 98   The defendant purposefully misclassiﬁed account types of brokerage as Individual Retirement Account

 99   (IRA) and 401k as brokerage, in which post-tax income of the plaintiﬀ was deposited and contributions

100   from the defendant deposited, respectively. This misclassiﬁcation was discovered by the plaintiﬀ when he

101   viewed a third-party (Experian) personal banking user interface (UI). The Experian UI displays an IRA

102   classiﬁcation of E*TRADE account and brokerage classiﬁcation of Fidelity NetBeneﬁts account (Exhibit

103   4), contrary to E*TRADE UI display as Individual Brokerage (Exhibit 3) and Fidelity NetBeneﬁts UI as

104   401k (Exhibit 5). The employee handbook states E*TRADE accounts are used for the employee stock

105   purchase plan and Fidelity NetBeneﬁts for the 401k, in agreement with the UI of these ﬁnancial service

106   providers, but in disagreement with the Experian UI. The plaintiﬀ also received mail regarding his Intel

107   401k retirement account (Exhibit 1). The account statements for E*TRADE are ambiguous in saying

108   the account type is Individual and containing no other information regarding account type (15).

109   The E*TRADE account ending in 4888, opened on January 23rd , 2020 (Exhibit 2), was not part of the

110   defendant’s Employee Stock Purchase Plan (ESPP). The ESPP accounts, opened on January 6th , 2020

111   display correctly as a non-retirement account in the Experian UI. However, the plaintiﬀ also alleges the

112   defendant denied the plaintiﬀ held any vesting stocks that had been allocated to his ESPP accounts which

113   require special action upon termination. There are two accounts associated with ESPP both ending in

114   4995, one in which stocks are deposited and the other a brokerage. The Experian UI view only displays

115   one, leaving it possible the other is misclassiﬁed. As in relief 16, the plaintiﬀ asks the court to rule on

116   the course of action regarding the E*TRADE account misclassiﬁcation.



117                                        Invasion of Privacy

118                                                    10

119   The defendant solicited roommates on or before January 6th through July 1st , the end of the resident’s

120   living with roommates, and family members on or before January 6th and onward to present day, for doc-

121   uments held in the plaintiﬀ’s residences, including those held in digital media. These private documents

122   were delivered by photographs of hard papers, and by using passwords taken from the plaintiﬀ’s residence

123   to access encrypted cloud storage. These private documents were discussed and used in manager level

124   meetings to assess the plaintiﬀ’s character.




      Complaint 5
                                                                                           REMOVAL EXHIBIT 2
                                                                                                 Page 7 of 95
          Case 3:21-cv-00125-MO               Document 1-2           Filed 01/27/21        Page 8 of 95




125                                           Civil conspiracy

126                                                    11

127   The necessary underlying torts for an allegation of civil conspiracy are those in the preceding paragraphs.

128   The plaintiﬀ alleges that the civil conspiracy intended all or a non-empty subset of these torts to be

129   committed against the plaintiﬀ.

130   The defendant made the oﬀer of employment in bad faith due to a dispute between the plaintiﬀ and

131   his former employers. The defendant premeditated this bad faith oﬀer of employment before or after a

132   recruitment event at the plaintiﬀ’s former employers location, at the University of Illinois on September

133   16th , 2019, and proceeded with the oﬀer the following week on September 27th , 2019 (Exhibit 16). The

134   plaintiﬀ had been ﬁred by the University of Illinois on August 30th , 2019 (Exhibit 8) and the recruiter

135   was taking part in retaliation for the plaintiﬀ’s criticism of the scientiﬁc merit of the work in the ﬁrst

136   graduate advisor’s lab (Exhibit 17, showing the justiﬁcation for leaving the lab given to the Director of

137   Graduate Studies). The requisition the plaintiﬀ was encouraged to apply to was originally not listed as

138   a night shift position, and the plaintiﬀ was only informed it was a night shift position at the oﬀer for a

139   phone interview.

140   The plaintiﬀ’s second manager, from March, 2020 until time of termination, was the recruiter who had

141   oﬀered the plaintiﬀ employment. The defendant conspired with the plaintiﬀ’s father to send private

142   information to the plaintiﬀ’s Google Mail account used for his Android work phone while the plaintiﬀ

143   was still employed by the defendant. This private information was then viewable by the defendant and

144   used against the plaintiﬀ. This private information was in one part the plaintiﬀ’s suspicion that this

145   civil conspiracy was active and conspirators interfered with the plaintiﬀ’s technology (Exhibit 19). In

146   the other part it was that the plaintiﬀ suﬀers from mental illness and requires psychological treatment

147   (Exhibit 20)



148                                                  Reliefs

149                                                    12

150   Plaintiﬀ David Ollodart seeks the following reliefs:



151                                                    13

152   Payment, as damages, of $4450.50 incorrectly required from the plaintiﬀ in an involuntary termination

153   as described in paragraph 4. The termination status should be amended as voluntary as in relief 14.



      Complaint 6
                                                                                           REMOVAL EXHIBIT 2
                                                                                                 Page 8 of 95
          Case 3:21-cv-00125-MO               Document 1-2           Filed 01/27/21        Page 9 of 95




154                                                    14

155   Recording of termination as voluntary and fulﬁllment of neutral reference obligation by the defendant.



156                                                    15

157   Payment of $6000 per month for the following actual damages:


158    (a) Lost employment and wages due to the defendant making a bad faith oﬀer of employment and

159        attempting to frame-up the plaintiﬀ, thereby causing the plaintiﬀ to quit out of necessity.

160    (b) Lost employment prospects due to the defendant providing a non-neutral reference and forcing a

161        short time of employment, thereby preventing the plaintiﬀ from securing comparable positions.


162   Payment is requested from end of employment on September 13th , 2020 until comparable employment

163   is secured. The contribution to the amount in the caption is calculated until June 1st , 2021 as $52,200.



164                                                    16

165   Payment of $60,000 to replace inaccessible funds deposited in account opened as and labeled in E*TRADE

166   UI as Individual Brokerage and misclassiﬁed as an IRA, or that an amount of $6,000 be awarded to the

167   plaintiﬀ to compensate the 10% penalty to withdraw from the IRA, or that the court order change of

168   classiﬁcation to a brokerage account to allow income tax- (in the case of long term gains) and penalty-free

169   withdrawal, or that the court rule damages from E*TRADE must be sought in a separate ﬁling.



170                                                    17

171   Payment of $5659.06 to replace incorrect funds deposited by the employer and employee into the account

172   labeled in Fidelity NetBeneﬁts UI as Intel 401k and misclassiﬁed as a brokerage account, or that an

173   amount of $1980.67 be awarded to the plaintiﬀ to compensate an expected taxation of 35%, both state

174   and federal, or that the court order change of classiﬁcation to a 401k account to remove tax liability on

175   behalf of the plaintiﬀ, or that the court rule damages from Fidelity Investments must be sought in a

176   separate ﬁling.

177   Dated this day of January 4, 2021.




178




      Complaint 7
                                                                                           REMOVAL EXHIBIT 2
                                                                                                 Page 9 of 95
         Case 3:21-cv-00125-MO           Document 1-2   Filed 01/27/21   Page 10 of 95




179   David Ollodart

180   Address: 220 10th Ave #613 Seattle, WA 98122

181   Mobile: (206)707-3247

182   E-mail: davidollodart@gmail.com

183   Facsimile: +1(253)884-8580




      Complaint 8
                                                                         REMOVAL EXHIBIT 2
                                                                              Page 10 of 95
        Case 3:21-cv-00125-MO   Document 1-2   Filed 01/27/21   Page 11 of 95




184




      Complaint 9                                                       Exhibit 2
                                                                REMOVAL EXHIBIT 2
                                                                     Page 11 of 95
   Case 3:21-cv-00125-MO   Document 1-2   Filed 01/27/21   Page 12 of 95

Exhibit 3                                                       Complaint 10




                                                                               185




                                                           REMOVAL EXHIBIT 2
                                                                Page 12 of 95
        Case 3:21-cv-00125-MO   Document 1-2   Filed 01/27/21   Page 13 of 95




186




      Complaint 11                                                      Exhibit 4
                                                                REMOVAL EXHIBIT 2
                                                                     Page 13 of 95
        Case 3:21-cv-00125-MO   Document 1-2   Filed 01/27/21   Page 14 of 95




187




      Complaint 12                                                      Exhibit 5
                                                                REMOVAL EXHIBIT 2
                                                                     Page 14 of 95
        Case 3:21-cv-00125-MO   Document 1-2   Filed 01/27/21   Page 15 of 95




188




      Complaint 13                                                      Exhibit 6
                                                                REMOVAL EXHIBIT 2
                                                                     Page 15 of 95
        Case 3:21-cv-00125-MO   Document 1-2   Filed 01/27/21   Page 16 of 95




189




      Complaint 14                                                      Exhibit 7
                                                                REMOVAL EXHIBIT 2
                                                                     Page 16 of 95
        Case 3:21-cv-00125-MO   Document 1-2   Filed 01/27/21   Page 17 of 95




190




      Complaint 15                                                      Exhibit 8
                                                                REMOVAL EXHIBIT 2
                                                                     Page 17 of 95
        Case 3:21-cv-00125-MO   Document 1-2   Filed 01/27/21   Page 18 of 95




191




      Complaint 16                                                      Exhibit 8
                                                                REMOVAL EXHIBIT 2
                                                                     Page 18 of 95
        Case 3:21-cv-00125-MO   Document 1-2   Filed 01/27/21   Page 19 of 95




192




      Complaint 17                                                      Exhibit 9
                                                                REMOVAL EXHIBIT 2
                                                                     Page 19 of 95
                 Case 3:21-cv-00125-MO             Document 1-2          Filed 01/27/21         Page 20 of 95





    193                        !!"   "  !! !#$%&''( )(*(*+,- &




                                                                                                             



                !" 
         

         #  $%                                                                          !"!#$
          %& '"                         
         "

            

                    
                      !"# $%&' ((#%($)
              * +  * , ,
            **+-      . ,!"#  /    
                   0+-  *,*     
             +
            %  1
              , %
            &2*  , %
            3  , %
            ,              !"#  *
              4 +-    * *      56 2$5
             ***  **7  8 +       
               ,     ,  ,  +
            ,        !"#* *  
                                +(  * ,
            !"#  *   * 8  
            * /9  0   4   , +
            '    4  $%&' ((#%($*   
            !  +%          +
            ,  4       ,  ,   . * +

            :        

             
                          




. *'                                                                                                       .'!.(!'#/' '01


            Complaint 18                                                                                     Exhibit 9
                                                                                                REMOVAL EXHIBIT 2
                                                                                                     Page 20 of 95
                Case 3:21-cv-00125-MO                       Document 1-2           Filed 01/27/21           Page 21 of 95





    194                                 !!"     "  !! !#$%&''( )(*(*+,- &




            12                             -0  3 2   1&0 1 4  
            10 %& ((




                                                                                           $ ,%5 6"#$
         "                               

            .&&     

            -1&      2 1- &    7 % 6  1&   -  %
            ( 1% &       .  & % & 2 1,- 8# -2&& % 0 1
             & 0 1(   211 1  2%  9& %& 2 1 1:

            1 

            
            ;<  = 1 >



                                                                                            ,%6 5"!/#$
         "                          



            , 0(&

            + 02"

            ;<  = 1 >




' *'                                                                                                                     .'!.(!'#/' '01


            Complaint 19                                                                                                   Exhibit 9
                                                                                                             REMOVAL EXHIBIT 2
                                                                                                                  Page 21 of 95
        Case 3:21-cv-00125-MO   Document 1-2   Filed 01/27/21   Page 22 of 95




195   Exhibit 10
196
      This page intentionaly left blank.




      Complaint 20                                                     Exhibit 10
                                                                REMOVAL EXHIBIT 2
                                                                     Page 22 of 95
                       Case 3:21-cv-00125-MO                                                       Document 1-2                                     Filed 01/27/21                                Page 23 of 95





    197                                                                                                                                                              ! !"!" #$ %



                                                                                                                                                                                                                                      



                     
         

                                                                                                                                                                                                            
          !""##"# !                               


           $%"



              #& '  ('"))("&'&( "" )#*  #+%,-#( . " (/(#" # "- 01&2,1(.&(  33 (




              )(                                                  4 


              (                                                  5 


               # "                                          55 




              % '                                                  647


              % /"                                                 45


              8#                                          57




                                 !"#$%&'(#       '')$)$




             9 /& ('     &(':(   



              ' 



           

                        




           ;#=( (>9 ",  /, 




           1+?2,%8? ,9, =?+ ,18 ' &   " '@# #("  ' &'#(&'  "" -. " >#" " &" #          ( ('A"/(
           "#(">( '>" ,& ( '  "" # & ' "> # @# ""#' # "##& ((


                                                                                                                                                                                                         65
          !  !                               

           $##       

           +B&, # "/'"' &3C,&,( '  /''," )/##,  >  3"&C
           #'/ , '># C1 >'"(#">""("& > ( C

              ' 

           %"
           DE("3'"" F



                                                                                                                                                                                                              '(+
          %"+##"                                 


           $%"



            #&'"# "  ,/'   " (/##1"(  ( 3#>#6 =(/## "))0@>(, # # :(   & 
           (  9 /& ('&(':(   




& "'                                                                                                                                                                                                                          && &(&')


              Complaint 21                                                                                                                                                                                                Exhibit 10
                                                                                                                                                                                                   REMOVAL EXHIBIT 2
                                                                                                                                                                                                        Page 23 of 95
                      Case 3:21-cv-00125-MO                                                     Document 1-2                                   Filed 01/27/21                                 Page 24 of 95





    198                                                                                                                                                          ! !"!" #$ %



            '  (




          

                       




          ;#=( (>9 ",  /, 




          * +%"+##"                          
          , + " >6
          - +                             
          ,. + " #   >




           //01-23+ '# "&("&' A % ##  ' ( # ( A' " " /'  & HH

          DE("3'"" F
          DE("3'"" F



                                                                                                                                                                                                         2+65
          !  !                              

          + , "', G&'( '""  ( (C

           &>#"

          + +                             /


             $%"



              #&'"# "  ,/'   " (/##1"(  ( 3#>#6 =(/## "))0@>(, # # :(   & 
             (  9 /& ('&(':(   



              '  (




             

                          




             * &+




                 7   6  



             ;#=( (>9 ",  /, 




             DE("3'"" F
             DE("3'"" F
             DE("3'"" F

                DE("3'"" F


                * &+




  "'                                                                                                                                                                                                                     && &(&')


            Complaint 22                                                                                                                                                                                              Exhibit 10
                                                                                                                                                                                              REMOVAL EXHIBIT 2
                                                                                                                                                                                                   Page 24 of 95
                       Case 3:21-cv-00125-MO                                                    Document 1-2                                  Filed 01/27/21                                 Page 25 of 95





    199                                                                                                                                                         ! !"!" #$ %




                       7   6  



                 ;#=( (>9 ",  /, 




                 1+?2,%8? ,9, =?+ ,18 ' &   " '@# #("  ' &'#(&'  "" -. " >#" " &" #    ( ('A"/(
                 "#(">( '>" ,& ( '  "" # & ' "> # @# ""#' # "##& ((

              DE("3'"" F




                                                                                                                                                                                                       +I
          %"+##"


           $%"



           # """'"



            ' 



           

                        




           ;#=( (>9 ",  /, 




           DE("3'"" F
           DE("3'"" F




                                                          ,435346 $$7%38
                                                          6IB




                                                                                                                                                                                                       +I6)
          !  !                               

           $##       

           ,J('/ &'('/K4K&'( L66I I
           , G'(#"/ &&;81<   '(  (>""  (' 
           ,J## &//''> ''/ &/ '('

           ;

           %"
           DE("3'"" F



                                                                                                                                                                                                         (+44I6
          %"+##"                                 

           ( ""  '  (&'("

           ;"


             
               
           DE("3'"" F


           DE("3'"" F



                                                                                                                                                                                                        (+4676
          !  !                               




, "'                                                                                                                                                                                                                    && &(&')


             Complaint 23                                                                                                                                                                                            Exhibit 10
                                                                                                                                                                                             REMOVAL EXHIBIT 2
                                                                                                                                                                                                  Page 25 of 95
                         Case 3:21-cv-00125-MO                                                       Document 1-2                                     Filed 01/27/21                                    Page 26 of 95





    200                                                                                                                                                                     ! !"!" #$ %


               '/ &'/#"   "  ( & 8 & &  "'"C

               ' 

           %"
           DE("3'"" F



                                                                                                                                                                                                                     '(+55
          %"+##"                              


           $%"



           0'(#"'">  "&'/ ,*### ( /&/" * "/ "&(' 



               '  (



           

                        




           DE("3'"" F
           DE("3'"" F
           DE("3'"" F



                                                                                                                                                                                                                  ?67)
          !  !                            

           $      

            

            , "3&&' #  " )-)). '@# /@#
            ,"4    %>') ' ( /'  #  2&'+(##/ 
           , "'"" #5   ">  
           7 ,##' J""&'  ,">
           6 ,#"&( #  > & "/#>#  '    "/ #(  '' #( 
           , #'&', >#" > # ,J("', #"" '/' ('(&'  "-,#("'' "" J''  "/'.
           , &/' , "$  ":("   "'  # '  " !#&& # !

           1(#" ("'&##/ 

            ('"> ( &/',">C
            "))3&   C
           7 , "" /',">,/(#" "> "'5"##  

               '  (

           %"+##"


           DE("3'"" F



                                                                                                                                                                                                                   (?54I
          %"+##"                              


           $%"



           ,'"(  &  / "/##> ("# &,  9 /& ('         &(':(   

           DE("3'"" F
           DE("3'"" F



                                                                                                                                                                                                                 (?54
          !  !                            

            '  (  #," J //' 'L4   /">&M ( #/""  >   >  %>' ," @#& (&##/ 0"%
           )I6I 

           !

           $%"



           <"=N#'(' (#((  '> #DF '#""(, #*>#(" =( 3 ( (>  M  "&( "/' 5>( "  9 /& (
           '&(':(    !



               ''# &'3 ,/(#"'  ## (  /'  #((/""( , #J>#("&'> ""'   #



           ;



           %"

           DE("3'"" F




' "'                                                                                                                                                                                                                                 && &(&')


               Complaint 24                                                                                                                                                                                                      Exhibit 10
                                                                                                                                                                                                         REMOVAL EXHIBIT 2
                                                                                                                                                                                                              Page 26 of 95
        Case 3:21-cv-00125-MO   Document 1-2   Filed 01/27/21   Page 27 of 95




201   Exhibit 11
202
      This page intentionaly left blank.




      Complaint 25                                                     Exhibit 11
                                                                REMOVAL EXHIBIT 2
                                                                     Page 27 of 95
                    Case 3:21-cv-00125-MO                                                       Document 1-2                                   Filed 01/27/21                                  Page 28 of 95





    203                                                                                        !!   "#$%&%'%' ()$



                                                                                                                                                                                                                                    



             !"  ##$
         

         ( )*+ ,                                                                                                                                                                                         !"#$
         !
         '!                                                    %'/   /%      


          0 1 &



          $) /   '&, (  #$2 3.$    )#    4 )5 ,4 2 &    
          & &  * )


          *)/   




                          - 1 &6 &                          
                          . + &) 77!7#$
                           #*()                        
                          .+/ (!# &(  .  #) *



                          00(12$3     &2  &2   1  * *   )  &&*4    288



                          0 ()



                          + 



                          , & 922    ) &  :;::<   = )4*= . &2)2&

                          , &") 1  : )*  4 )+ ( #) >26 . 4

                          , & &&  )   &    #) 4& &$  )?/'@ &   7#)   &

                          A, B  && 2 ) ,& *,4  *    &  * )$))     

                          7, &2 )  2 &4   )   &4     )    )C       ) &  &
                           

                          ,  2  ,  & ) *)  ,B &  ,  & & 4 )   2    &;,  &   )& &B      &4 
                          <

                          ,2 4,  &0(&5 &)   & ) )    &  % 2 2 %



                          ' &)& 2 4 !



                            &  * ) 24 , & *D

                           &:: 92  ) D

                          A,&&  4 , & *,4 &&   & &   



                          *)



                          1 &6 &




          - 1 &6 &                          
          . $&)+  !7 #$
           #*()                        
          .+/ (!# &(  .  #) *




           00(12$3     &2  &2   1  * *   )  &&*4    288




          0 ()



          6E 2, ) & 4 &  2 9D,2,  )4 , & :4 , ) *  9 &2 D

          . 4,)    D'  & &  && &2) *   D



          *



          1 &



          6$+  !.$#*()                            4 !

             0 1 &




'*                                                                                                                                                                                                                      * + ,-.


            Complaint 26                                                                                                                                                                                                Exhibit 11
                                                                                                                                                                                                REMOVAL EXHIBIT 2
                                                                                                                                                                                                     Page 28 of 95
                   Case 3:21-cv-00125-MO                                                      Document 1-2                                  Filed 01/27/21                                Page 29 of 95





    204                                                                                     !!   "#$%&%'%' ()$



              2)   )&:: &2 2& & :  F   6.+1,;+  + )<&)4 & ) & ;G'2>,'.<29  9) 




             :                                                "


                                                             


                 &                                        




             1)                                                 7"A


             1)4*&                                               "


             / )                                         A




             1  4  56           78% 9:'%        :):; ;




            H *4 2))2 5 



            *



            

                    




            ,   -./     0     .1    +, 2




            '6>,1/,.H,C6,'/! 2   &   =   & )   2  2   &&   ;<&)   &&2 &  .)  & 4
            &  &      &,2)    &&     2) & ) )= &&      &  2) 


         '6>,1/,.H,C6,'/! 2   &   =   & )   2  2   &&   ;<&)   &&2 &  .)  & 4
         &  &      &,2)    &&     2) & ) )= &&      &  2) 


         '6>,1/,.H,C6,'/! 2   &   =   & )   2  2   &&   ;<&)   &&2 &  .)  & 4
         &  &      &,2)    &&     2) & ) )= &&      &  2) 



         ==========>4&&==========
         >!%6 & 1 &%                            
         !%1 1%                      %/ 2 *# %                  %E IH%                                   %(  %                     
         '!%+ G )%                             
         ?!
         1 !+ :.!:!J
         + I !G* 

         0 $,,  'GG & 



         ,  ) 44* 2   2 )   +&)   2 2 7    *2!



             H   =  &=&   4 ,  4  &   2 )   4 ,& 2 )& &&    
             # &) *2   ) &2 )  && &2  &   ) *  2 * &)K  ; 2 4&29  )<
                  &  2 && & 2    
             A( 2) ); &  4*222 5  &)  )<  & &  K  2 &2 K &&*  & & +  



         # &  ) 2       ,),&  *  &    )&   ) 4 ,     



         ? 




'*                                                                                                                                                                                                                * + ,-.


            Complaint 27                                                                                                                                                                                          Exhibit 11
                                                                                                                                                                                           REMOVAL EXHIBIT 2
                                                                                                                                                                                                Page 29 of 95
                      Case 3:21-cv-00125-MO                                                    Document 1-2                                   Filed 01/27/21                           Page 30 of 95





    205                                                                                       !!   "#$%&%'%' ()$


          1 &




           % , 
                  ! ""<$.(4
                A E
                =  =6           9== %=%!=  =6 ====>5 =1  9==(  4
                 "E
                #?3 
                E


                                                                                                                                                                                           G&  :! .$
         !%'/   /%                             

          *)/   ,& &B   &) 4 &  ,  B) &  +,(-.4  !

          ,&B *44) L") 4& 2M) 
             4&& ) *    1  
          , &= 2()*2 4G&1:!7.$#+!
          %

          0 1 &



          @& !CN  * ) )   O P && ,  F *  &
          C9 ))     M&2&4    &)H *4 2)2 5 %


              2  9),     G)4)  && ,  B *  &     2  9)D
          6& &  *&)     )D,&B   * ,(+   9 4 & *  2I  6   & 
          & 22 )&& 22      ,& &  & B &&     9

          ,*4,   =   ,   &&)      ) && )) )  2   &
          ,2) )4*=  ) &  )0(&
          # &4 )   &;    &  <&  &          (  . &  &
          ) *&     2  

          *)

          1 &6 &
          OQ & 9  &&P



         ( )*+ ,                                                                                                                                                                          G&  !A.$
         !1 &6 &                           


          0 1 &



          +,(-. )  ))7="4* 2   & &  I  &  :::4 ) &)  9 ) ) 4    & 9) )4 &
          &  ::0) &) & * 2&D.I 4 & D



          .  )   &,    ),2)4  ) ,9     *4



          ? 4  2    &@& &R& & ),  S& 4  )   & & & ),  




          OQ & 9  &&P



                                                                                                                                                                                          G&  !7.$
         !%'/   /%                             

          C, &)4  2&L77 +,(-.K"K,  2    && (   ,I 4  & 

          *)

          1 &6 &
          OQ & 9  &&P



         ( )*+ ,                                                                                                                                                                          G&  !7".$
         !1 &6 &                           


          6*,4 4   4  & &  * )C4  4)2 ) 9 24 ,& &2'$, && 9 4*

          OQ & 9  &&P




*'*                                                                                                                                                                                                           * + ,-.


            Complaint 28                                                                                                                                                                                     Exhibit 11
                                                                                                                                                                                       REMOVAL EXHIBIT 2
                                                                                                                                                                                            Page 30 of 95
        Case 3:21-cv-00125-MO   Document 1-2   Filed 01/27/21   Page 31 of 95




206   Exhibit 12
207
      This page intentionaly left blank.




      Complaint 29                                                     Exhibit 12
                                                                REMOVAL EXHIBIT 2
                                                                     Page 31 of 95
           Case 3:21-cv-00125-MO                   Document 1-2             Filed 01/27/21               Page 32 of 95





     208                                                  




                     
                                                                         
                      !" # $  %&'#()       * # +'



                                   , -   + .
                            .  +  .  ## #


                           


                                                          
                          !

                        " #           $      $   %
                                 %            
                        & '   %     &    % %   
                                        (    )
                             * +        %     
                                   
                        , -     )%       .   
                               +      (           (  %
                              %


                   '           %                
                              %

                   / 


                   0 




!"!                                                                                                                   !!!#!$%


         Complaint 30                                                                                                 Exhibit 12
                                                                                                         REMOVAL EXHIBIT 2
                                                                                                              Page 32 of 95
        Case 3:21-cv-00125-MO   Document 1-2   Filed 01/27/21   Page 33 of 95




209   Exhibit 13
210   This page intentionaly left blank.
211   Unredactable ﬁle (signed) so page containing sensitive information omit-
212   ted.




      Complaint 31                                                     Exhibit 13
                                                                REMOVAL EXHIBIT 2
                                                                     Page 33 of 95
           Case 3:21-cv-00125-MO                   Document 1-2          Filed 01/27/21          Page 34 of 95




  213
DocuSign Envelope ID: 8CB11B1C-95BF-4475-A1C9-DACA983F8FCF




          1 Way Permanent Relocation Agreement Form

          When to use this form:
          If you are permanently moving from one location into a new location, you are required to sign Intel’s
          Relocation Agreement prior to receiving relocation assistance. Relocation must receive your Relocation
          Agreement before any relocation assistance can be processed.

          By signing this form you are agreeing to the terms and conditions set forth in this agreement.

          Intel employees who are legally married or are living in one household will typically be administered under
          one relocation package. Both employees must sign the Relocation Agreement.
          ______________________________________________________________

          Please be sure the following information has been filled in before you send your form to Relocation:

             Effective Date and Employee Name
              o Fill in your start date at your new Intel work location
              o Print your full name (Last Name, Middle Initial, First Name).
              o Fill in your Worldwide ID (WWID#). If your WWID is unknown please leave space blank.

             Current Resident Site and New Intel Work Location
              o Print your current resident site (City/Province/State and Country)
              o Print your new Intel work location (City/Province/State and Country)

             Accompanying Household Members
              o Print the full name of each accompanying household member and their relationship to you

             Signature and Date
              o Please sign and date this form before you submit it to Relocation. Be sure to make a copy for your
                  records




          Revision date: August 24, 2018                                                         Intel Confidential




        Complaint 32                                                                                              Exhibit 13
                                                                                                  REMOVAL EXHIBIT 2
                                                                                                       Page 34 of 95
           Case 3:21-cv-00125-MO                    Document 1-2             Filed 01/27/21           Page 35 of 95




  214
DocuSign Envelope ID: 8CB11B1C-95BF-4475-A1C9-DACA983F8FCF




          6.    I understand that ''Relocation Assistance'' in the form of cash allowances and supplier services will
                only be initiated after this agreement has been signed/submitted by me and received by Intel. I am
                responsible for budgeting these lump-sum payments, and I will not receive any additional money
                from Intel beyond these payments.

          7.    I understand that I am eligible for certain ''Relocation Assistance'', but that Intel will not extend the
                service, reimburse or otherwise pay for ''Relocation Assistance'' incurred after that 365 day period
                (unless mentioned in a specific provision for a longer validity period) following start date in new
                location or during any period when I am no longer employed by Intel, whichever comes sooner.

          8.    I understand that Intel advances ''Relocation Assistance'' on my behalf only during my period of
                employment. Intel reserves the right to determine and enforce pay back requirements. The Company
                will not require repayment of any Relocation Assistance where my employment is terminated for poor
                performance or reasons beyond my control such as a reduction in force, reorganization, divestiture or
                disability. If I voluntarily terminate my employment with Intel (excluding corporate events, such as
                divestitures), or if my employment is involuntarily terminated due to my actions or behaviors
                warranting immediate discharge pursuant to Intel's Discipline and Discharge Guideline (a ''Qualifying
                Termination''), I will be responsible for a prorated payment of amortized relocation expenses under the
                following schedule.

                Repayment Schedule

                  Internal transfers       Repayment for ''Internal Transfers'' (including Intel International, Intel
                                           subsidiaries) is based on a 1-year (365 day) employment commitment,
                                           calculated as follows:


                                           (Total Relocation Assistance/ 365 days) multiplied by (365 days minus
                                           the number of days worked)
                                            = Amount due to Intel.


                  Recent hires             Repayment for ''Recent Hires'' is based on a 2-year (730 days)
                                           employment commitment, calculated as follows:

                                           (Total Relocation Assistance/ 730 days) multiplied by (730 days minus
                                           the number of days worked) minus (any unpaid cash allowance
                                           installment) = Amount due to Intel.




                Repayment Schedule by Country

                Subject to local law, employees who terminate employment short of their relocation commitment will
                have a repayment obligation for the cost of your relocation.
                For Intel Contract Employees: The repayment schedule will be based on the period of employment
                outlined in your contract and may differ from the country employment commitment periods listed in
                the table below.



          Revision date: August 24, 2018                                                              Intel Confidential




        Complaint 33                                                                                                   Exhibit 13
                                                                                                       REMOVAL EXHIBIT 2
                                                                                                            Page 35 of 95
           Case 3:21-cv-00125-MO                   Document 1-2           Filed 01/27/21          Page 36 of 95




  215
DocuSign Envelope ID: 8CB11B1C-95BF-4475-A1C9-DACA983F8FCF




                  Employees hired into:       Repayment Schedule:
                  India                       Pro-rated recovery prior to completion of three (3) years of
                                              employment commitment
                  Japan                       Pro-rated payment prior to completion of one (1) year of
                                              employment commitment for both internal transfer and recent
                                              hires
                  Vietnam                     Pro-rated payment prior to completion of three (3) years of
                                              employment commitment.
                  Malaysia                    For critical hire and Extended Benefit international
                                              hires/transfers : Pro-rated payment prior to completion of three
                                              (3) years of employment commitment
                                              For others :
                                              Pro-rated payment prior to completion of two (2) years of
                                              employment commitment
                  PRC                         All one-way moves (domestic or internationally) into or within PRC
                                              will be administered based on the ''Recent Hires'' employment
                                              commitment and repayment requirement above

                                               Pro-rated total relocation cost prior to completion of two (2) years
                                               (730 day) of employment commitment
                  Others (not listed above)    For ''Internal Transfers'' (transfer from one Intel site to another
                                               Intel site) : Pro-rated payment prior to completion of one (1) year
                                               of employment commitment
                                               For ''Recent Hires'' :
                                               Pro-rated payment prior to completion of two (2) years of
                                               employment commitment


                Extended Benefit
                In addition, to the extent that Intel provides coverage of Relocation Assistance beyond my employment
                commitment above (''Extended Benefit'') and in the event of a Qualifying Termination, I will be
                responsible to repay each relocation expense paid after the completion of my employment commitment
                above and immediately prior to my Qualifying Termination date according to the following formula, as
                applied separately to each relocation expense:



               Total Extended Benefit Costs/ # of days of Extended Benefit coverage period x # of days between
               Qualifying Termination date and the end date of Extended Benefit coverage period = Amount due to Intel



                ''Extended Benefit Coverage Period'' is defined as the period of benefit coverage for which payment of
                the applicable Extended Benefit cost covers.

                I understand that days spent on Leaves of Absence for reasons other than my own serious health
                condition will not be counted toward fulfilling my employment commitment.

          9.    Subject to local law,I agree to repay the amount calculated pursuant to the foregoing formula
                (''Amount Due'') in full on or before my Qualifying Termination date. I hereby authorize Intel, at its
                option, to recoup the full or partial repayment of the Amount Due at the time of my Qualifying
                Termination through one or more of the following methods: a) deduction from any salary, wages or
                bonuses due me on or after termination; b) deduction from any of my monies held in Intel stock
                purchase plan; c) deduction from any other sum due me from Intel; or d) deduction from any sum
                due to me pursuant to my exercise of any Intel stock option, at or following notice of my Qualifying
                Termination. The Amount Due, where applicable, will be deducted from net sums following
                deductions of withholding taxes and other deductions. I hereby authorize eTrade to distribute to Intel
                from the proceeds of the exercise of my Intel Stock Options the Amount Due to the extent that it has
                not been repaid by me at the time of my Qualifying Termination from other sources.



          Revision date: August 24, 2018                                                          Intel Confidential




        Complaint 34                                                                                               Exhibit 13
                                                                                                   REMOVAL EXHIBIT 2
                                                                                                        Page 36 of 95
           Case 3:21-cv-00125-MO                    Document 1-2             Filed 01/27/21            Page 37 of 95




  216
DocuSign Envelope ID: 8CB11B1C-95BF-4475-A1C9-DACA983F8FCF




          10.   I also agree that I will, at the time of my termination, execute the Acknowledgement of Relocation
                Cost Calculation and Deduction form.

          11.   In addition to taxes I may owe in the new/future country, I understand that I will have residual tax
                liability to the current home country for equity awards received/vested/earned while in the current
                home country. I understand that such residual tax liability will be entirely my
                responsibility. However, I authorize Intel to calculate and advance such taxes on my behalf to the
                current home country and to invoice me for the amount(s) paid. I agree to reimburse Intel for all
                such advances within thirty (30) days of receiving each invoice from Intel. If I do not fully reimburse
                Intel for all such advances within thirty (30) days of receiving the invoice(s) from Intel, then I
                authorize Intel to take deductions from my pay for the full amount of the advance(s), to the
                maximum extent permitted by law. Such deductions may be taken during a single pay period or
                during multiple pay periods until each advance is repaid. I understand that Intel may make multiple
                advances on my behalf during the residual tax liability period. My agreement to repay and/or to allow
                deductions from pay pertains to each such advance Intel may make on my behalf. I also acknowledge
                that not fully reimbursing Intel for all residual taxes as above-mentioned will be considered as a
                disciplinary offense and I will be exposed to disciplinary measures, up to and including termination as
                permitted by local law.

          12.   I further agree that, in addition to the methods described above, Intel may deduct, subject to local
                law, any unpaid portions of the amount due in whole or in part, from the difference between the grant
                price and the exercise price, net of withheld taxes, of any Intel Stock options exercised by me at any
                time after notice of my Qualifying Termination and 90 days following the date of my termination.

          13.   I understand certain ''Relocation Assistance'' must be included in my gross income and are subject to
                tax. If applicable, I also understand that while I can deduct some of my expenses related to my
                relocation according to IRS guidelines (Canada Customs and Revenue Agency guidelines for Canada
                employees), I must have receipts to show my actual expenses. I understand that it is my
                responsibility to keep receipts, to respond to audits and to pay my income taxes. I agree that I will
                indemnify and hold Intel harmless for all fees, penalties, interest, attorneys' fees, assessment or
                taxes paid by Intel due to my failure to timely pay applicable state/provincial and federal taxes.

          14.   If I am required to pay any portion of ''Relocation Assistance'', I understand that I also may be
                required to repay Intel for taxes that were paid on my behalf. Intel hereby reserves the right, at its
                sole discretion, to make adjustments for income tax or withholding purposes in order to comply with
                applicable tax laws.

          15.    I understand that this Relocation Agreement is not a contract of employment and does not guarantee
                continued employment with Intel or (U.S. only) alter my at will employment status.

          16.   Tax: Applicable to all moves. I understand certain Relocation Assistance must be included in my gross
                income and are subject to tax. I understand that it is my responsibility to keep receipts, adhere to all
                applicable tax regulations, provide information required to complete accurate tax returns on a timely
                basis, file these returns by the necessary due dates, pay my income taxes and respond to audits.
                Any interest and penalties associated with my failure to comply with these requirements will be my
                responsibility.

          17.   If I fail to repay Intel within 30 days of notification, I authorize Intel, subject to local law, to deduct
                any money I owe from my Quarterly Profit Bonus (QPB), Annual Performance Bonus (APB), Stock
                Purchase Plan (SPP) and/or through wages/commissions or other local payments I may be entitled to
                receive. I understand that failure to repay money owed to Intel may lead to disciplinary action, up to
                and including employment termination.

          18.   If my start date changes after I sign and submit this agreement to Relocation, I understand the
                “system of record” will default to the start date recorded in Workday.

          19.   I understand that an International 1 Way Relocation is a permanent relocation and does not include
                any promise or commitment of a return relocation back to the original home site. This includes
                employee separations from the company, whether voluntarily or involuntarily.

          20.   To affect your move, Intel Relocation may need to share some of your personal details with our
                external supplier. By way of example, suppliers will be provided with your full legal name, the full

          Revision date: August 24, 2018                                                               Intel Confidential




        Complaint 35                                                                                                    Exhibit 13
                                                                                                       REMOVAL EXHIBIT 2
                                                                                                            Page 37 of 95
           Case 3:21-cv-00125-MO                   Document 1-2          Filed 01/27/21          Page 38 of 95




  217
DocuSign Envelope ID: 8CB11B1C-95BF-4475-A1C9-DACA983F8FCF




                legal names of your household members, and your current contact information, including phone
                number and email address. Please confirm by signing below, your agreement allowing Relocation to
                do this, as we are unable to progress your move without your prior authorization.

           I have read and understand and agree to the terms and conditions outlined in the Relocation Agreement.
          (If the move includes two Intel spouses on assignment to the same location, both must sign below.)

           GAR Employees:
           I have reviewed the “Authorized Relocation Assistance Package” for my permanent move and I
           understand that this is the complete summary of the Relocation Assistance I am eligible for, based
           on my manager’s approval. No other assistance is implied. I am aware that Relocation Assistance
           is part of my compensation package, and therefore to be considered confidential and not to be
           shared with other Intel employees.

           “Relocation Assistance” includes all Relocation Assistance related to this permanent move incurred
           before, during or after the transfer date, regardless of whether they are paid through a lump sum,
           supplier invoice, or expense report reimbursement, as summarized in the “Authorized Relocation
           Assistance Package”.



           India Employees:
           I hereby agree to sign the Relocation Agreement executed on the stamp paper which is an India
           site compliance requirement.

           Russian Employees on a Permanent 1-Way Move:
           For compliance and records retention, Russia assignees are additionally required to sign and submit
           the hard copy of the Relo Agreement to Russia HR Services at the mail stop: Nizhny Novgorod, TGV
           713.




           Signature(s)




           +# $$' (*
           ____________________________________                      
                                                                  _____________________________________
           Primary Relocating Employee                            Intel Spouse Relocating, if applicable
            (please type or print)                                         (please type or print)



           _____________________________________                  _____________________________________
           Employee Signature                                     Intel Spouse Signature, if applicable


             -                                 - 
           ______________________                                   __________________
           Date                                                     Date




          Revision date: August 24, 2018                                                         Intel Confidential




        Complaint 36                                                                                              Exhibit 13
                                                                                                 REMOVAL EXHIBIT 2
                                                                                                      Page 38 of 95
        Case 3:21-cv-00125-MO   Document 1-2   Filed 01/27/21   Page 39 of 95




218   Exhibit 14
219
      This page intentionaly left blank.




      Complaint 37                                                     Exhibit 14
                                                                REMOVAL EXHIBIT 2
                                                                     Page 39 of 95
                Case 3:21-cv-00125-MO                   Document 1-2              Filed 01/27/21        Page 40 of 95





    220                                                             !"# $




                                                                                                                      



                              
              

                      !     !      "                                      #$%&&'()
          *# '  !           !
         # '

                   .!!  !#&(!"!/.    / $                                                   )      




                                               !  # ,(
                                                (!& !
                                          0% $!+%!" ! 1 2.23!&(!4!  ,!
                                          #! % &!#      ,)2 (! !  !(! ! !
                                                      ""    ! ! "#


                                                                ! ! "#

                                        

                             !$#! % &! #""     ! & ""#'!$!! (  #)
                             (! #! % &!% # #$!#( "'! !$ (  (  # )




                        


                                         



                        

                       *!+"", %! &""( #  '! #( " ( ,&      !(! -      ! )



                          0$1$        5  $2     




% &                                                                                                                 %%'(%%)*


          Complaint 38                                                                                               Exhibit 14
                                                                                                        REMOVAL EXHIBIT 2
                                                                                                             Page 40 of 95
            Case 3:21-cv-00125-MO                           Document 1-2                  Filed 01/27/21                Page 41 of 95





    221                                                                           !"# $




                                                                                     

                                6!# !#       !      !! #  "!  #(          !-            ! )

                                7%!"" -  !8  !  !- (!!&( &                  !&(     !39&    ! 
                                !&)

                                : # ! (%!"!  - $!  "!# (%! $! # ( )




                                                                   !   "

                                              " #             )2-$!+ !"!$!+""      &""& !  
                                ;)$

                                %       !   )< !&(#(%!(   (# - !(  ! "!
                                &"##        # &  =!"     ,   !&( " ,)

                                 # #  &  )#6#'  ( , !"!  
                                #! % &! &" ,( $ #!&&  )




                                        ""'&6!'(!
                                        > &#># ! ?  !!)



                    @!# &    #"). % "'"! "" !#)

                    $;& !  % ! >     &###! # 2""      #)

                    A  &( ,!#"  $ "  #,!)>(!&6$ (  & ! )

                    3( # ##! % &! !"!!  ")>     &#$ "" &&#     ""#!  #! % &! !"!!  "#  -      -

                    #! % &!, !#  !$'! !=#)




 &                                                                                                                                  %%'(%%)*


         Complaint 39                                                                                                                  Exhibit 14
                                                                                                                        REMOVAL EXHIBIT 2
                                                                                                                             Page 41 of 95
            Case 3:21-cv-00125-MO                                    Document 1-2                 Filed 01/27/21                 Page 42 of 95





    222                                                                                   !"# $


                    B"!#!         !" ( #!  "  #           !)2- +" 6! &   &#"!#!% #   $!'# !$)

                    >        &# !#!&#   %&)       &        "!!!#&      -   %& " &  /$)

                    C>        &#)"" ,(# !#! %!)"" !  6# !(! !  -(!  !#!& %! $ ! #)

                    >        &#>'"! 0         0 &%345 627$2$7&

                     :  ">           &      #




& &                                                                                                                                         %%'(%%)*


         Complaint 40                                                                                                                         Exhibit 14
                                                                                                                                 REMOVAL EXHIBIT 2
                                                                                                                                      Page 42 of 95
        Case 3:21-cv-00125-MO   Document 1-2   Filed 01/27/21   Page 43 of 95




223   Exhibit 15
224
      This page intentionaly left blank.




      Complaint 41                                                     Exhibit 15
                                                                REMOVAL EXHIBIT 2
                                                                     Page 43 of 95
        Case 3:21-cv-00125-MO                     Document 1-2       Filed 01/27/21     Page 44 of 95




225




                                                                                                PAGE 1 OF 10

           December 1, 2020 - December 31, 2020            Customer Update:
           Account Number:          -4888
           Account Type:        INDIVIDUAL




                                                                     DAVID B OLLODART




           Account At A Glance


                $62,775.91               $62,690.09




                As of 11/30/20         As of 12/31/20

           Net Change:                                  $-85.82




           DAVID B OLLODART
                                                              Use This Deposit Slip     Acct:        -4888



                                                                                           Dollars        Cents




      Complaint 42                                                                                   Exhibit 15
                                                                                        REMOVAL EXHIBIT 2
                                                                                             Page 44 of 95
        Case 3:21-cv-00125-MO   Document 1-2   Filed 01/27/21   Page 45 of 95




226




                                                                      PAGE 2 OF 10




      Complaint 43                                                       Exhibit 15
                                                                REMOVAL EXHIBIT 2
                                                                     Page 45 of 95
             Case 3:21-cv-00125-MO                                        Document 1-2                        Filed 01/27/21                     Page 46 of 95




227




Account Number:          -4888                                     Statement Period : December 1, 2020 - December 31, 2020                                     Account Type: INDIVIDUAL


                                                                                             Customer Update:




 ACCOUNT OVERVIEW                                                                            ASSET ALLOCATION (AS OF 12/31/20)


                                                                                                                    0.53% - Cash & Equivalents
 Last Statement Date:                          November 30, 2020

 Beginning Account Value (On 11/30/20):    $        62,775.91
                                                                                                             35.97% - Mutual Funds
 Ending Account Value (On 12/31/20):       $        62,690.09
 Net Change:                               $           -85.82
 For current rates, please visit etrade.com/rates

                                                                                                                                                      63.50% - Stocks, Options & ETF (Long)




                                                                                             ACCOUNT VALUE SUMMARY
                                                                                                                                AS OF 12/31/20     AS OF 11/30/20               % CHAN GE


                                                                                                Cash & Equivalents             $       333.40     $          77.14                 332.20%
                                                                                                Total Cash/Margin Debt         $       333.40     $          77.14                 332.20%

                                                                                                Stocks, Options & ETF (Long)   $     39,809.84    $      32,487.51                  22.54%
                                                                                                Mutual Funds                   $     22,546.85    $      30,211.26                 -25.37%
                                                                                                Total Value of Securities      $     62,356.69    $      62,698.77                   -0.55%

                                                                                                Net Account Value              $     62,690.09    $      62,775.91                  -0.14%




                                                                                                                                                                             PAGE 3 OF 10




       Complaint 44                                                                                                                                                  Exhibit 15
                                                                                                                                                 REMOVAL EXHIBIT 2
                                                                                                                                                      Page 46 of 95
                  Case 3:21-cv-00125-MO                                                        Document 1-2                      Filed 01/27/21               Page 47 of 95




228




Account Number:                   -4888                                              Statement Period : December 1, 2020 - December 31, 2020                       Account Type: INDIVIDUAL



 NET ACCOUNT VALUE BY MONTH END                                                                                      ACCOUNT TRANSACTION SUMMARY
                                                                                                                     DESCRIPTION                   THIS PERIOD          YEAR TO DATE


  $70,000                                                                                                              Securities Purchased    $       -6,099.06    $    -54,456.97
                                                             11.48% -0.14%
                                                                                                                       Securities Sold         $        8,500.00    $      8,500.00
  $63,000
                                                     9.49%
  $56,000                            10.25% -0.76%
                                                                                                                       Interest Received
                            46.90%                                                                                     Taxable                 $           0.01     $         0.11
  $49,000

  $42,000                                                                                                              Dividends Received

  $35,000
                                                                                                                       Taxable                 $         212.29     $       395.79

  $28,000

  $21,000

  $14,000

      $7,000

         $0

               JUN-20   JUL-20   AUG-20 SEP-20 OCT-20   NOV-20   DEC-20




 TOP 10 ACCOUNT HOLDINGS (AS OF 12/31/20)



                                 13.14% - OTHER

                             4.15% - XLK                                      31.13% - VTSAX

                        4.84% - VBTLX


                        5.23% - SMH


                          5.58% - IGM

                            6.67% - FTEC                                     10.65% - INTC

                                     8.47% - SOXX                10.16% - VGT




                                                                                                                                                                               PAGE 4 OF 10




          Complaint 45                                                                                                                                                  Exhibit 15
                                                                                                                                                              REMOVAL EXHIBIT 2
                                                                                                                                                                   Page 47 of 95
            Case 3:21-cv-00125-MO                                        Document 1-2                         Filed 01/27/21                        Page 48 of 95




229




 Account Number:        -4888                                   Statement Period : December 1, 2020 - December 31, 2020                                           Account Type: INDIVIDUAL




 ACCOUNT HOLDINGS
 CASH & CASH EQUIVALENTS (0.53% of Holdings)
 DESCRIPTION                                                                                                                                                  PORTFOLIO %            AMOUNT

 Extended Insurance Sweep Deposit Account
   Opening Balance                                                                                                                                                                      77.14
   Closing Balance                                                                                                                                                 0.53                333.40
   Average Balance                                                                                                                                                                   1,181.52
 Extended Insurance Sweep Deposit Account Balance by Bank as of December 31, 2020
   ETRADE BANK                                                                                                                                                                         333.40
 Under the Extended Insurance Sweep Deposit Account (ESDA) Program, cash balances from your brokerage account into the ESDA Program may shift from one program bank to another
 on a daily basis and a different combination or subset of the Program Banks may be used from day to day with dynamic deposit limits. Your ESDA Program cash balances will be FDIC-insured
 up to an aggregate of at least $1,250,000. Uninvested cash balances in the ESDA program are not covered by SIPC. The balance in your bank deposit sweep account may be withdrawn on your
 order and proceeds returned to your securities account or remitted to you. To see a list of Program Banks please visit www.etrade.com/esdaagreement or call us at 1-800-ETRADE-1
 (1-800-387-2331).
 TOTAL CASH & CASH EQUIVALENTS                                                                                                                                 0.53%                  $333.40

 STOCKS, OPTIONS & EXCHANGE-TRADED FUNDS (63.50% of Holdings)
 DESCRIPTION                    SYMBOL/               ACCT            QUANTITY                   PRICE                TOTAL MKT         PORTFOLIO               EST. ANNUAL      EST. ANNUAL
                                CUSIP                 TYPE                                                                VALUE            (%)                       INCOME         YIELD (%)

 AVALONBAY                      AVB                   Cash               13                  160.4300                   2,085.59           3.33                         83.00          3.98%
 COMMUNITIES INC
 FIDELITY COVINGTON TR          FTEC                  Cash               40                  104.5100                   4,180.40           6.67                         43.00          1.03%
 MSCI INFORMATION
 TECHNOLOGY
 INDEX ETF
 HUDSON PACIFIC                 HPP                   Cash               83                    24.0200                  1,993.66           3.18                         83.00          4.16%
 PROPERTIES INC
 INTEL CORP                     INTC                  Cash             134                     49.8200                  6,675.88          10.65                        177.00          2.65%
 ISHARES PHLX                   SOXX                  Cash               14                  379.1800                   5,308.52           8.47                         43.00          0.81%
 SEMICONDUCTOR ETF
 ISHARES TRUST                  IGM                   Cash               10                  349.8300                   3,498.30           5.58                         11.00          0.31%
 ISHARES EXPANDED TECH
 SECTOR
 ETF
 MODERNA INC                    MRNA                  Cash                7                  104.4700                     731.29           1.17
 COMMON STOCK
 SCIENCE APPLICATIONS           SAIC                  Cash               10                    94.6400                    946.40           1.51                         15.00          1.58%
 INTERNATIONAL
 CORPORATION




                                                                                                                                                                                PAGE 5 OF 10




      Complaint 46                                                                                                                                                     Exhibit 15
                                                                                                                                                    REMOVAL EXHIBIT 2
                                                                                                                                                         Page 48 of 95
           Case 3:21-cv-00125-MO                           Document 1-2                       Filed 01/27/21                   Page 49 of 95




230




 Account Number:    -4888                           Statement Period : December 1, 2020 - December 31, 2020                          Account Type: INDIVIDUAL


 STOCKS, OPTIONS & EXCHANGE-TRADED FUNDS (Continued)

 DESCRIPTION                SYMBOL/          ACCT        QUANTITY                 PRICE              TOTAL MKT     PORTFOLIO        EST. ANNUAL    EST. ANNUAL
                            CUSIP            TYPE                                                        VALUE        (%)                INCOME       YIELD (%)

 SELECT SECTOR SPDR         XLK              Cash          20                  130.0200                 2,600.40     4.15                 24.00          0.92%
 TRUST
 THE TECHNOLOGY
 SELECT SECTOR
 SPDR FUND
 SL GREEN REALTY CORP    SLG                 Cash          36                   59.5800                 2,144.88     3.42                131.00          6.11%
 VANECK VECTORS ETF TR SMH                   Cash          15                  218.4200                 3,276.30     5.23                 23.00          0.70%
 SEMICONDUCTOR ETF
 VANGUARD SECTOR         VGT                 Cash          18                  353.7900                 6,368.22    10.16                 52.00          0.82%
 INDEX FDS
 VANGUARD INFORMATION
 TECHNOLOGY ETF
 TOTAL STOCKS, OPTIONS & ETF                                                                         $39,809.84     63.50%              $685.00          1.72%

 MUTUAL FUNDS (35.97% of Holdings)
 DESCRIPTION                SYMBOL/          ACCT        QUANTITY                 PRICE              TOTAL MKT     PORTFOLIO        EST. ANNUAL
                            CUSIP            TYPE                                                        VALUE        (%)                INCOME

 **VANGUARD BOND            VBTLX            Cash         261.135               11.6200                 3,034.39     4.84                 68.00
 INDEX FD INC
 TOTAL BD MARKET IDX
 FDADMIRAL
 **VANGUARD INDEX TR        VTSAX            Cash         205.958               94.7400               19,512.46     31.13                276.00
 VANGUARD TOTAL STK
 MKT ADMIRAL
 ADMIRAL SHS
 TOTAL MUTUAL FUNDS                                                                                  $22,546.85     35.97%              $344.00

 TOTAL PRICED PORTFOLIO HOLDINGS (ON 12/31/20)                                                       $62,690.09

 TOTAL ESTIMATED ACCOUNT HOLDINGS ANNUAL INCOME                                                       $1,029.00




                                                                                                                                                  PAGE 6 OF 10




      Complaint 47                                                                                                                       Exhibit 15
                                                                                                                               REMOVAL EXHIBIT 2
                                                                                                                                    Page 49 of 95
            Case 3:21-cv-00125-MO                                       Document 1-2                       Filed 01/27/21             Page 50 of 95




231




 Account Number:          -4888                                  Statement Period : December 1, 2020 - December 31, 2020                            Account Type: INDIVIDUAL


 TRANSACTION HISTORY
 SECURITIES PURCHASED OR SOLD (MUTUAL FUND ACTIVITY LISTED IN SEPARATE SECTION)
 TRADE      SETTLEMENT    DESCRIPTION                    SYMBOL/                 TRANSACTION       QUANTITY                   PRICE      AMOUNT                     AMOUNT
 DATE          DATE                                      CUSIP                   TYPE                                                  PURCHASED                      SOLD

 12/22/20 12/24/20   AVALONBAY COMMUNITIES               AVB                     Bought              13                    157.8400      2,051.92
 14:12               INC
 12/22/20 12/24/20   HUDSON PACIFIC                      HPP                     Bought              83                     24.1289      2,002.70
 14:10               PROPERTIES INC
 12/23/20 12/28/20   SL GREEN REALTY CORP                SLG                     Bought              36                     56.7900      2,044.44
 15:22
 TOTAL SECURITIES ACTIVITY                                                                                                              $6,099.06
 MUTUAL FUNDS PURCHASED OR SOLD
 TRADE      SETTLEMENT    DESCRIPTION                    SYMBOL/                 TRANSACTION       QUANTITY                   PRICE      AMOUNT                     AMOUNT
 DATE          DATE                                      CUSIP                   TYPE                                                  PURCHASED                      SOLD

 12/21/20    12/22/20
                   **VANGUARD BOND INDEX                 VBTLX                   Sold              -430.663                 11.6100                                 5,000.00
                   FD INC
                   TOTAL BD MARKET IDX
                   FDADMIRAL
                   VS CASH FUND
                   LID #VSM000017495680500
                   FUND CONF #010003900
 12/22/20 12/23/20 **VANGUARD BOND INDEX                 VBTLX                   Sold              -301.464                 11.6100                                 3,500.00
                   FD INC
                   TOTAL BD MARKET IDX
                   FDADMIRAL
                   VS CASH FUND
                   LID #VSM000017590975500
                   FUND CONF #010003979
 TOTAL MUTUAL FUNDS ACTIVITY                                                                                                                                       $8,500.00
 DIVIDENDS & INTEREST ACTIVITY
 DATE       TRANSACTION      DESCRIPTION                               SYMBOL/                                                           AMOUNT                    AMOUNT
            TYPE                                                       CUSIP                                                              DEBITED                  CREDITED

 12/01/20 Dividend           INTEL CORP                                INTC                                                                                            44.22
                             CASH DIV ON 134 SHS
                             REC 11/07/20 PAY 12/01/20
 12/01/20 Dividend           **VANGUARD BOND INDEX FD INC              VBTLX                                                                                           18.81
                             TOTAL BD MARKET IDX FDADMIRAL
                             RECORD 11/30/20 PAY 11/30/20




                                                                                                                                                               PAGE 7 OF 10




        Complaint 48                                                                                                                                    Exhibit 15
                                                                                                                                      REMOVAL EXHIBIT 2
                                                                                                                                           Page 50 of 95
           Case 3:21-cv-00125-MO                               Document 1-2                       Filed 01/27/21   Page 51 of 95




232




 Account Number:         -4888                          Statement Period : December 1, 2020 - December 31, 2020                 Account Type: INDIVIDUAL


 DIVIDENDS & INTEREST ACTIVITY (Continued)
 DATE     TRANSACTION       DESCRIPTION                       SYMBOL/                                                AMOUNT                    AMOUNT
          TYPE                                                CUSIP                                                   DEBITED                  CREDITED

 12/18/20 Dividend          ISHARES TRUST                     IGM                                                                                   1.73
                            ISHARES EXPANDED TECH SECTOR
                            ETF
                            CASH DIV ON     10 SHS
                            REC 12/15/20 PAY 12/18/20
                            NON-QUALIFIED DIVIDEND
 12/18/20 Dividend          ISHARES PHLX                      SOXX                                                                                 10.46
                            SEMICONDUCTOR ETF
                            CASH DIV ON     14 SHS
                            REC 12/15/20 PAY 12/18/20
                            NON-QUALIFIED DIVIDEND
 12/22/20 Dividend          VANGUARD SECTOR INDEX FDS         VGT                                                                                  12.42
                            VANGUARD INFORMATION
                            TECHNOLOGY ETF
                            CASH DIV ON     18 SHS
                            REC 12/18/20 PAY 12/22/20
                            NON-QUALIFIED DIVIDEND
 12/23/20 Dividend          FIDELITY COVINGTON TR             FTEC                                                                                  8.00
                            MSCI INFORMATION TECHNOLOGY
                            INDEX ETF
                            CASH DIV ON     40 SHS
                            REC 12/21/20 PAY 12/23/20
                            NON-QUALIFIED DIVIDEND
 12/23/20 Capital Gain      **VANGUARD BOND INDEX FD INC      VBTLX                                                                                 7.86
                            TOTAL BD MARKET IDX FDADMIRAL
                            L/T CAPITAL GAIN
                            RECORD 12/21/20 PAY 12/23/20
                            L/T CAP RATE    0.014000000
 12/23/20 Dividend          **VANGUARD BOND INDEX FD INC      VBTLX                                                                                 2.75
                            TOTAL BD MARKET IDX FDADMIRAL
                            S/T CAPITAL GAIN
                            RECORD 12/21/20 PAY 12/23/20
                            S/T CAP RATE    0.004900000
 12/24/20 Dividend          SELECT SECTOR SPDR TRUST          XLK                                                                                   5.95
                            THE TECHNOLOGY SELECT SECTOR
                            SPDR FUND
                            CASH DIV ON     20 SHS
                            REC 12/22/20 PAY 12/24/20
                            NON-QUALIFIED DIVIDEND




                                                                                                                                           PAGE 8 OF 10




        Complaint 49                                                                                                                Exhibit 15
                                                                                                                   REMOVAL EXHIBIT 2
                                                                                                                        Page 51 of 95
            Case 3:21-cv-00125-MO                                     Document 1-2                       Filed 01/27/21          Page 52 of 95




233




 Account Number:        -4888                                  Statement Period : December 1, 2020 - December 31, 2020                          Account Type: INDIVIDUAL


 DIVIDENDS & INTEREST ACTIVITY (Continued)
 DATE     TRANSACTION      DESCRIPTION                               SYMBOL/                                                         AMOUNT                    AMOUNT
          TYPE                                                       CUSIP                                                            DEBITED                  CREDITED

 12/24/20 Dividend         **VANGUARD INDEX TR                       VTSAX                                                                                         77.56
                           VANGUARD TOTAL STK MKT ADMIRAL
                           ADMIRAL SHS
                           RECORD 12/22/20 PAY 12/24/20
                           DIVIDEND RATE    0.378100000
 12/28/20 Dividend         VANECK VECTORS ETF TR                     SMH                                                                                           22.53
                           SEMICONDUCTOR ETF
                           CASH DIV ON     15 SHS
                           REC 12/22/20 PAY 12/28/20
                           NON-QUALIFIED DIVIDEND
 12/28/20 Interest         EXTENDED INSURANCE SWEEP                                                                                                                 0.01
                           DEPOSIT ACCOUNT
                           INTEREST
 TOTAL DIVIDENDS & INTEREST ACTIVITY                                                                                                                             $212.30
 NET DIVIDENDS & INTEREST ACTIVITY                                                                                                                               $212.30
 WITHDRAWALS & DEPOSITS
 DATE     TRANSACTION      DESCRIPTION                                                                                           WITHDRAWALS                   DEPOSITS
          TYPE

 12/29/20 Transfer         ACH WITHDRAWL                                                                                             2,250.00
                           REFID:10328764906;
 NET WITHDRAWALS & DEPOSITS                                                                                                         $2,250.00

 OTHER ACTIVITY
 DATE     DESCRIPTION                                  SYMBOL/                 TRANSACTION       QUANTITY                PRICE       AMOUNT                    AMOUNT
                                                       CUSIP                   TYPE                                                   DEBITED                  CREDITED

 12/01/20 **VANGUARD BOND INDEX FD INC                 VBTLX                   Reinvest             1.616                               18.81
          TOTAL BD MARKET IDX FDADMIRAL
          REINVEST PRICE $ 11.64
 12/23/20 **VANGUARD BOND INDEX FD INC                 VBTLX                   Reinvest             0.237                                2.75
          TOTAL BD MARKET IDX FDADMIRAL
          REINVEST PRICE $ 11.61
 12/23/20 **VANGUARD BOND INDEX FD INC                 VBTLX                   Reinvest             0.677                                7.86
          TOTAL BD MARKET IDX FDADMIRAL
          REINVEST PRICE $ 11.61
 12/24/20 **VANGUARD INDEX TR                          VTSAX                   Reinvest             0.828                               77.56
          VANGUARD TOTAL STK MKT ADMIRAL
          ADMIRAL SHS
          REINVEST PRICE $ 93.66
 TOTAL OTHER ACTIVITY                                                                                                                 $106.98




                                                                                                                                                           PAGE 9 OF 10




        Complaint 50                                                                                                                                Exhibit 15
                                                                                                                                 REMOVAL EXHIBIT 2
                                                                                                                                      Page 52 of 95
            Case 3:21-cv-00125-MO                                       Document 1-2                         Filed 01/27/21                        Page 53 of 95




234




 Account Number:          -4888                                  Statement Period : December 1, 2020 - December 31, 2020                                            Account Type: INDIVIDUAL


 OTHER ACTIVITY (Continued)
 DATE       DESCRIPTION                                 SYMBOL/                 TRANSACTION          QUANTITY                   PRICE                   AMOUNT                     AMOUNT
                                                        CUSIP                   TYPE                                                                     DEBITED                   CREDITED

 NET OTHER ACTIVITY                                                                                                                                      $106.98


 EXTENDED INSURANCE SWEEP DEPOSIT ACCOUNT (ESDA) ACTIVITY ( 0.0100% APY/0.0100%APY Earned as of 12/31/20)
 Under the Extended Insurance Sweep Deposit Account (ESDA) Program, cash balances from your brokerage account into the ESDA Program may shift from one program bank to another on a
 daily basis and a different combination or subset of the Program Banks may be used from day to day with dynamic deposit limits. Your ESDA Program cash balances will be FDIC-insured up to
 an aggregate of at least $1,250,000. Uninvested cash balances in the ESDA program are not covered by SIPC. The balance in your bank deposit sweep account may be withdrawn on your order
 and proceeds returned to your securities account or remitted to you. To see a list of Program Banks please visit www.etrade.com/esdaagreement or call us at 1-800-ETRADE-1 (1-800-387-2331).
 DATE               TRANSACTION TYPE               DESCRIPTION                                                                            TRANSACTION AMOUNT
 12/01/20                                          OPENING BALANCE                                                                                        $77.14
 12/01/20                  Deposit                 EXTND INS SWEEP ACCT(FDIC-INS)                                                                           44.22
 12/18/20                  Deposit                 EXTND INS SWEEP ACCT(FDIC-INS)                                                                           12.19
 12/21/20                  Deposit                 EXTND INS SWEEP ACCT(FDIC-INS)                                                                        5,000.00
 12/22/20                  Deposit                 EXTND INS SWEEP ACCT(FDIC-INS)                                                                           12.42
 12/23/20                  Deposit                 EXTND INS SWEEP ACCT(FDIC-INS)                                                                            8.00
 12/24/20                 Withdrawal               EXTND INS SWEEP ACCT(FDIC-INS)                                                                         -548.67
 12/28/20                 Withdrawal               EXTND INS SWEEP ACCT(FDIC-INS)                                                                       -2,021.90
 12/30/20                 Withdrawal               EXTND INS SWEEP ACCT(FDIC-INS)                                                                       -2,250.00
 12/31/20                                          CLOSING BALANCE                                                                                       $333.40




                                                                                                                                                                               PAGE 10 OF 10




        Complaint 51                                                                                                                                                    Exhibit 15
                                                                                                                                                   REMOVAL EXHIBIT 2
                                                                                                                                                        Page 53 of 95
        Case 3:21-cv-00125-MO   Document 1-2   Filed 01/27/21   Page 54 of 95




235   Exhibit 16
236
      This page intentionaly left blank.




      Complaint 52                                                     Exhibit 16
                                                                REMOVAL EXHIBIT 2
                                                                     Page 54 of 95
                Case 3:21-cv-00125-MO                        Document 1-2          Filed 01/27/21          Page 55 of 95





    237                                                ! !"#$%




                                                                                                                           



                      
         

                                                                                            
         !" #            "                           


           $ %# 



             &  % %   '( )* # &+'  ,(-  ' .)  +++
           )/ !) &%# , $ 01



           2, '  , &,,   3.#    +&,,#,,- 
            (,  - ,&,&)4,    0(



           )5560      5)(705' 5885%9  ,+, 9'   9:  5



           1 &,)#  (( 0 ) ;+))  () )0 ( ))   # (



           '+&,)#4,   +     )  #  



           <

           % %  

           ='   >,/ 




                                                                                            ?
         !"%  % "                          

           $% 

           '@#,0      +)   ( ) ,  ,) ) ) &;   - # 
           )  )60    !) -&,+   +)     '-+( )) 
              # (

           <

           %# 1 
           AB, ;)    C




& !&                                                                                                                     &&&'&&()*+


          Complaint 53                                                                                                  Exhibit 16
                                                                                                            REMOVAL EXHIBIT 2
                                                                                                                 Page 55 of 95
        Case 3:21-cv-00125-MO   Document 1-2   Filed 01/27/21   Page 56 of 95




238   Exhibit 17
239
      This page intentionaly left blank.




      Complaint 54                                                     Exhibit 17
                                                                REMOVAL EXHIBIT 2
                                                                     Page 56 of 95
        Case 3:21-cv-00125-MO                   Document 1-2              Filed 01/27/21            Page 57 of 95




240




            The problems I encountered which caused me to leave the group are as follows:

            • The use of an overcomplicated microkinetic model, which overﬁt diﬀusion proﬁles having exponential
              shape, a 2-parameter function, with 10 parameters. Outside of limited ranges of temperatures and
              pressures, the models predict (by my calculations) unphysical phenomena such as degenerate doping
              of ZnO (free electron concentrations approaching 1023 per cubic centimeter). A simpler 2-parameter
              model is in use already with the SOFC community.
            • The borrowing of an argument used in silicon for foreign impurity diﬀusion under a chemical gradient
              as applied to isotope diﬀusion in chemical equilibrium seems incorrect from the following source: ”For
              quasiequilibrium diﬀusion under intrinsic doping conditions, it is not necessary to know the details of
              the point-defect reactions involved in order to model diﬀusion adequately. This is also the case for
              quasiequilibrium diﬀusion under extrinsic conditions. . . conversely, diﬀusion studies performed under
              quasiequilibrium conditions do not provide information on the diﬀusion mechanisms involved”[1].
            • An unwillingness to critically analyze the scientiﬁc foundation. Relevant to these points is the following
              quote from the annual review: ”Sometimes ruminates too much about straightforward technical mat-
              ters, which can cause him to get stuck”. What was referred to as straightforward was the line ﬁtting
              which calculates the phenomenological parameters we use, and I demonstrated that depending on the
              data points selected the parameters varied signiﬁcantly (on the same order as the overall magnitude
              change on the temperature interval tested).
            • A poor temperature control sample mount. I could not design and create experimental apparatus for
              reliable temperature control, a necessary innovation given the reported temperature inhomogeneities
              by my predecessor Ming Li and his inability to reproduce results obtained by Prashun Gorai[2]. The
              current laboratory use of a design originally for direct resistive heating of low melting point and fragile
              doped semiconductors has demonstrated problems with temperature control for indirect heating of
              undoped high melting point metal oxides. This was a problem since the beginning of laboratory work,
              and though progress was made I ultimately concluded that a new heater design (which would be
              costly and time intensive to develop) would be required to obtain reliable temperature control, and
              Prof. Seebauer expressed no interest in investing in the experimental apparatus. A relevant quote
              comes from a paper from the group of Christoﬀ Woell, a highly cited metal oxide surface scientests:
              ”We would like to point out that generally reliable temperature measurements, e.g., needed for the
              determination of binding energies by TDS, is a formidable task in case of metal oxides and an in-situ
              calibration of the temperature is absolutely necessary”[3].
            • A review of literature shows that the thesis objectives are in part redundant. There is a thesis, one
              of a set in related studies undertaken in Germany in the late 1970s through early 1980s, produced
              by Hallwig with the title (translated from German): “Exact determination of the oxygen diﬀusion
              coeﬃcient in zinc oxide by secondary ion mass spectrometry as a function of evaporation”, where
              by evaporation it is meant that there is modeled a moving boundary during diﬀusion studies due
              to surface evaporation. Though some of the investigations may be novel, such as controlling oxygen
              diﬀusion by manipulating surface adsorbate coverage, the main task of the work, determining tracer
              diﬀusion coeﬃcients of oxygen in zinc oxide, has been done.

            When these questions were raised to the advisors, they were not pertinently answered.
            I recently asked the question, how could the results I obtain be wrong? I considered the following:

            • The only observable is the diﬀusion proﬁle of isotope–electrical properties, which are the relevant
              control variables, are not measured.
            • There is a non-unique connection to too many, by degrees of freedom analysis, theoretical parameters.
            • The literature seems to tolerate unresolved contradictions, not just between computation and experi-
              ment, but between experiments. For example, Ming Li assumes zinc interstitial is the majority defect
              giving n-type conductivity[4], in agreement with some thermogravimetric studies, but acknowldges that
              oxygen vacancies are taken as dopant species responsible for n-type conductivity by other investigators.


                                                                1




      Complaint 55                                                                                                Exhibit 17
                                                                                                     REMOVAL EXHIBIT 2
                                                                                                          Page 57 of 95
        Case 3:21-cv-00125-MO                     Document 1-2              Filed 01/27/21           Page 58 of 95




241




             • The evidence cited is often ambiguous. In a patent ﬁled one ﬁnds the following quote:”The yellowish
               tinge of ZnO crystals before or after annealing may be attributed to oxygen vacancies. The more
               saturated the yellowish hue, the larger the concentration of VO. The loss of the yellowish tinge upon
               annealing can be directly related to the annihilation of oxygen vacancies via adsorption of molecular
               oxygen followed by dissociation and injection of Oi”[?]. Yet it is not universally accepted that the
               color is due to oxygen vacancies, some arguing that it is reversible thermally induced shift of the
               band gap[5]. Though more recent papers have demonstrated that defect transitions are responsible
               for these colors, they do not assert the identity, and furthermore one ﬁnds: ”Thomas14 has argued
               that there is a possibility that the color of single crystal ZnO might have its origins in band tailing.
               The results in Fig. 1 clearly indicate that deﬁnite absorption bands exist in the visible range and
               that the color is not a direct consequence of band tailing. It has also been proposed previously that
               heating a ZnO single crystal in air at high temperatures results in defects that enhance the color of the
               sample. This indicates that the color is related to oxygen vacancies” [6]. Yet if yellow tinge is related
               to oxygen vacancies, and under high temperatures and oxygen partial pressures of 10−7 torr oxygen
               interstitials are the dominant defect, then why would oxygen vacancies evolve under high temperatures
               and oxygen partial pressures of 760 torr (for which the oxygen chemical potential is approximately
               10kB T greater)? Something may be said about kinetic limitations or surface cleanliness, but if oxygen
               vacancies are created there must be transport of oxygen, and so kinetic limitations to attaining an
               equilibrium cannot be responsible.
             • The ad hoc analysis is borrowed from diﬀerent ﬁelds (semiconductor physics, surface science, catalysis)
               and the resulting models are unwieldy, by which I mean I could not use them to obtain physically
               signiﬁcant results.
             • What one might think of as acid tests are not valid. The sign of the entropy of formation of a point
               defect does not have to be positive[7], the entropy of formation can be many multiples of the Boltzmann
               constant[4], and thermally activated diﬀusion in metal oxides may take place at room temperature
               (Jeong, to be published).
              After these considerations, I concluded that I could not tell if results were wrong. Results which are not
          falsiﬁable are not scientiﬁc results. As such, I found no scientiﬁc merit in the project, and refused to proceed
          on it unchanged. When it was stated as necessary that the ediﬁce of prior students’ work not be challenged
          for the completion of the thesis, I could not proceed, and this is what brings me to an application to your
          group.


          References
          [1] Paul Martin Fahey, PB Griﬃn, and JD Plummer. Point defects and dopant diﬀusion in silicon. Reviews
              of modern physics, 61(2):289, 1989.
          [2] Ming Li. Surface-mediated mechanisms for defect engineering in zinc oxide. PhD thesis, University of
              Illinois at Urbana-Champaign, 2016.
          [3] Th Becker, M Kunat, Ch Boas, U Burghaus, and Ch Wöll. Adsorption dynamics of co on the polar
              surfaces of zno. The Journal of Chemical Physics, 113(15):6334–6343, 2000.
          [4] Ming Li and Edmund G Seebauer. Microkinetic model for oxygen interstitial injection from the zno
              (0001) surface into the bulk. The Journal of Physical Chemistry C, 122(4):2127–2136, 2018.
          [5] CK Coogan and ALG Rees. The nature of the thermal color change in zinc oxide. The Journal of
              Chemical Physics, 20(10):1650–1651, 1952.
          [6] V Srikant and D R Clarke. On the optical band gap of zinc oxide. Journal of Applied Physics,
              83(10):5447–5451, 1998.
          [7] Heonjae Jeong, Edmund G Seebauer, and Elif Ertekin. First-principles description of oxygen self-diﬀusion
              in rutile tio 2: assessment of uncertainties due to enthalpy and entropy contributions. Physical Chemistry
              Chemical Physics, 20(25):17448–17457, 2018.


                                                                 2




      Complaint 56                                                                                                 Exhibit 17
                                                                                                      REMOVAL EXHIBIT 2
                                                                                                           Page 58 of 95
        Case 3:21-cv-00125-MO   Document 1-2   Filed 01/27/21   Page 59 of 95




242   Exhibit 18
243
      This page intentionaly left blank.




      Complaint 57                                                     Exhibit 18
                                                                REMOVAL EXHIBIT 2
                                                                     Page 59 of 95
            Case 3:21-cv-00125-MO                                      Document 1-2                         Filed 01/27/21                        Page 60 of 95




244




               Intel Corporation 2200 Mission College Blvd Santa Clara, CA 95054     +1 408-765-8080   Oregon Business Identification Number 231120-6   Pay Rate Type Salaried
  Name                                Company                                          Employee ID       Pay Period Begin        Pay Period End              Check Date     Check Number
  David Ollodart                      Intel Corporation                                                       01/01/2020             01/15/2020              01/15/2020

                                                               Gross Pay      Before-Tax Deductions                          Taxes      After-Tax Deductions                      Net Pay
  Current                                                       3,075.78                       0.00                         931.13                      0.00                     2,144.65
  YTD                                                           3,075.78                       0.00                         931.13                      0.00                     2,144.65

                                            Hours and Earnings                                                                                Taxes
  Description                 Dates                        Hours             Rate         Amount             YTD Description                                      Amount            YTD
  Exempt Shift Differential Pa01/06/2020-01/15/2020            0                0          424.25          424.25 OASDI                                            191.22         191.22
  Base Wages for Salary Pay01/06/2020-01/15/2020               0                0        2,651.53        2,651.53 Medicare                                          44.72          44.72
                                                                                                                  Federal Withholding                              466.42         466.42
                                                                                                                  State Tax - OR                                   225.00         225.00
                                                                                                                  OR WBF - ORWBF                                     0.69           0.69
                                                                                                                  Oregon Statewide Transit Tax - O                   3.08           3.08




  Hours and Earnings                                                                     3,075.78        3,075.78 Taxes                                            931.13         931.13

                                                                                      Taxable Wages
  Description                                                                                                                                Amount                                  YTD
  OASDI - Taxable Wages                                                                                                                     3,084.24                             3,084.24
  Medicare - Taxable Wages                                                                                                                  3,084.24                             3,084.24
  Federal Withholding - Taxable Wages                                                                                                       3,084.24                             3,084.24
  State Tax Taxable Wages - OR                                                                                                              3,084.24                             3,084.24




                                                                                                                 Federal                                                            State
  Marital Status                                                                                                  Single                                                           Single
  Allowances                                                                                                           0                                                                0
  Additional Withholding                                                                                               0                                                                0

                                                                                    Payment Information
  Bank                                         Account Name                                       Account Number                           USD Amount           Payment Amount
                                                                                                                                                                      2,144.65      USD




      Complaint 58                                                                                                                                                    Exhibit 18
                                                                                                                                                  REMOVAL EXHIBIT 2
                                                                                                                                                       Page 60 of 95
            Case 3:21-cv-00125-MO                                      Document 1-2                         Filed 01/27/21                        Page 61 of 95




245




               Intel Corporation 2200 Mission College Blvd Santa Clara, CA 95054     +1 408-765-8080   Oregon Business Identification Number 231120-6   Pay Rate Type Salaried
  Name                                Company                                          Employee ID       Pay Period Begin        Pay Period End              Check Date     Check Number
  David Ollodart                      Intel Corporation                                                       01/16/2020             01/31/2020              01/31/2020

                                                               Gross Pay      Before-Tax Deductions                          Taxes      After-Tax Deductions                      Net Pay
  Current                                                       4,229.18                    211.46                        1,315.97                      0.00                     2,701.75
  YTD                                                           7,304.96                    211.46                        2,247.10                      0.00                     4,846.40

                                            Hours and Earnings                                                                                Taxes
  Description                 Dates                        Hours             Rate         Amount             YTD Description                                      Amount             YTD
  Exempt Shift Differential Pa01/16/2020-01/31/2020            0                0          583.34        1,007.59 OASDI                                            262.93          454.15
  Base Wages for Salary Pay01/16/2020-01/31/2020               0                0        3,645.84        6,297.37 Medicare                                          61.49          106.21
                                                                                                                  Federal Withholding                              679.57        1,145.99
                                                                                                                  State Tax - OR                                   307.00          532.00
                                                                                                                  OR WBF - ORWBF                                     0.95            1.64
                                                                                                                  Oregon Statewide Transit Tax - O                   4.03            7.11




  Hours and Earnings                                                                     4,229.18        7,304.96 Taxes                                          1,315.97        2,247.10

                                                                                   Before-Tax Deductions
  Description                                                                                                                                Amount                                 YTD
  401K Deduction                                                                                                                              211.46                              211.46




  Before-Tax Deductions                                                                                                                       211.46                              211.46

                                       Employer Paid                                                                             Taxable Wages
  Description                                                     Amount                 YTD    Description                                                      Amount              YTD
  401K Employer Match                                              211.46              211.46   OASDI - Taxable Wages                                           4,240.82         7,325.06
  Basic Life II                                                      3.18                3.18   Medicare - Taxable Wages                                        4,240.82         7,325.06
  Long Term Disability II                                            8.46                8.46   Federal Withholding - Taxable Wages                             4,029.36         7,113.60
                                                                                                State Tax Taxable Wages - OR                                    4,029.36         7,113.60


  Employer Paid                                                    223.10              223.10

                                                                                                                 Federal                                                            State
  Marital Status                                                                                                  Single                                                           Single
  Allowances                                                                                                           0                                                                0
  Additional Withholding                                                                                               0                                                                0

                                                                                    Payment Information
  Bank                                         Account Name                                       Account Number                           USD Amount           Payment Amount
                                                                                                                                                                      2,701.75      USD




      Complaint 59                                                                                                                                                    Exhibit 18
                                                                                                                                                  REMOVAL EXHIBIT 2
                                                                                                                                                       Page 61 of 95
            Case 3:21-cv-00125-MO                                      Document 1-2                         Filed 01/27/21                        Page 62 of 95




246




               Intel Corporation 2200 Mission College Blvd Santa Clara, CA 95054     +1 408-765-8080   Oregon Business Identification Number 231120-6   Pay Rate Type Salaried
  Name                                Company                                          Employee ID       Pay Period Begin        Pay Period End              Check Date     Check Number
  David Ollodart                      Intel Corporation                                                       02/01/2020             02/15/2020              02/14/2020

                                                               Gross Pay      Before-Tax Deductions                          Taxes      After-Tax Deductions                      Net Pay
  Current                                                       4,229.18                    234.19                        1,306.77                      0.00                     2,688.22
  YTD                                                          11,534.14                    445.65                        3,553.87                      0.00                     7,534.62

                                            Hours and Earnings                                                                                Taxes
  Description                 Dates                        Hours             Rate         Amount             YTD Description                                      Amount              YTD
  Exempt Shift Differential Pa02/01/2020-02/15/2020            0                0          583.34        1,590.93 OASDI                                            261.53           715.68
  Base Wages for Salary Pay02/01/2020-02/15/2020               0                0        3,645.84        9,943.21 Medicare                                          61.17           167.38
                                                                                                                  Federal Withholding                              674.11         1,820.10
                                                                                                                  State Tax - OR                                   305.00           837.00
                                                                                                                  OR WBF - ORWBF                                     0.95             2.59
                                                                                                                  Oregon Statewide Transit Tax - O                   4.01            11.12




  Hours and Earnings                                                                     4,229.18      11,534.14 Taxes                                           1,306.77         3,553.87

                                                                                   Before-Tax Deductions
  Description                                                                                                                                Amount                                  YTD
  401K Deduction                                                                                                                              211.46                               422.92
  Health Savings Account - Fidelity Plan                                                                                                       22.73                                22.73




  Before-Tax Deductions                                                                                                                       234.19                               445.65

                                       Employer Paid                                                                             Taxable Wages
  Description                                                     Amount                 YTD    Description                                                      Amount               YTD
  401K Employer Match                                              211.46              422.92   OASDI - Taxable Wages                                           4,218.09         11,543.15
  Basic Life II                                                      3.18                6.36   Medicare - Taxable Wages                                        4,218.09         11,543.15
  Long Term Disability II                                            8.46               16.92   Federal Withholding - Taxable Wages                             4,006.63         11,120.23
                                                                                                State Tax Taxable Wages - OR                                    4,006.63         11,120.23


  Employer Paid                                                    223.10              446.20

                                                                                                                 Federal                                                             State
  Marital Status                                                                                                  Single                                                            Single
  Allowances                                                                                                           0                                                                 0
  Additional Withholding                                                                                               0                                                                 0

                                                                                    Payment Information
  Bank                                         Account Name                                       Account Number                           USD Amount           Payment Amount
                                                                                                                                                                      2,688.22       USD




      Complaint 60                                                                                                                                                    Exhibit 18
                                                                                                                                                  REMOVAL EXHIBIT 2
                                                                                                                                                       Page 62 of 95
            Case 3:21-cv-00125-MO                                      Document 1-2                         Filed 01/27/21                        Page 63 of 95




247




               Intel Corporation 2200 Mission College Blvd Santa Clara, CA 95054     +1 408-765-8080   Oregon Business Identification Number 231120-6   Pay Rate Type Salaried
  Name                                Company                                          Employee ID       Pay Period Begin        Pay Period End              Check Date     Check Number
  David Ollodart                      Intel Corporation                                                       02/16/2020             02/29/2020              02/28/2020

                                                               Gross Pay      Before-Tax Deductions                          Taxes      After-Tax Deductions                      Net Pay
  Current                                                       4,229.18                    234.19                        1,306.75                   422.92                      2,265.32
  YTD                                                          15,763.32                    679.84                        4,860.62                   422.92                      9,799.94

                                            Hours and Earnings                                                                               Taxes
  Description                 Dates                        Hours             Rate         Amount            YTD Description                                       Amount              YTD
  Exempt Shift Differential Pa02/16/2020-02/29/2020            0                0          583.34       2,174.27 OASDI                                             261.52           977.20
  Base Wages for Salary Pay02/16/2020-02/29/2020               0                0        3,645.84      13,589.05 Medicare                                           61.16           228.54
                                                                                                                 Federal Withholding                               674.11         2,494.21
                                                                                                                 State Tax - OR                                    305.00         1,142.00
                                                                                                                 OR WBF - ORWBF                                      0.95             3.54
                                                                                                                 Oregon Statewide Transit Tax - O                    4.01            15.13




  Hours and Earnings                                                                     4,229.18      15,763.32 Taxes                                           1,306.75         4,860.62

                                  Before-Tax Deductions                                                                           After-Tax Deductions
  Description                                                     Amount                 YTD Description                                                         Amount              YTD
  401K Deduction                                                   211.46              634.38 Employee Stock Purchase Plan                                        422.92           422.92
  Health Savings Account - Fidelity Plan                            22.73               45.46




  Before-Tax Deductions                                            234.19              679.84 After-Tax Deductions                                                422.92           422.92

                                       Employer Paid                                                                             Taxable Wages
  Description                                                     Amount                 YTD    Description                                                      Amount               YTD
  401K Employer Match                                              211.46              634.38   OASDI - Taxable Wages                                           4,218.09         15,761.24
  Basic Life II                                                      3.18                9.54   Medicare - Taxable Wages                                        4,218.09         15,761.24
  Long Term Disability II                                            8.46               25.38   Federal Withholding - Taxable Wages                             4,006.63         15,126.86
                                                                                                State Tax Taxable Wages - OR                                    4,006.63         15,126.86


  Employer Paid                                                    223.10              669.30

                                                                                                                 Federal                                                             State
  Marital Status                                                                                                  Single                                                            Single
  Allowances                                                                                                           0                                                                 0
  Additional Withholding                                                                                               0                                                                 0

                                                                                    Payment Information
  Bank                                         Account Name                                       Account Number                           USD Amount           Payment Amount
                                                                                                                                                                      2,265.32       USD




      Complaint 61                                                                                                                                                    Exhibit 18
                                                                                                                                                  REMOVAL EXHIBIT 2
                                                                                                                                                       Page 63 of 95
            Case 3:21-cv-00125-MO                                      Document 1-2                            Filed 01/27/21                        Page 64 of 95




248




               Intel Corporation 2200 Mission College Blvd Santa Clara, CA 95054        +1 408-765-8080   Oregon Business Identification Number 231120-6   Pay Rate Type Salaried
  Name                                Company                                             Employee ID       Pay Period Begin        Pay Period End              Check Date     Check Number
  David Ollodart                      Intel Corporation                                                          03/01/2020             03/15/2020              03/13/2020

                                                               Gross Pay      Before-Tax Deductions                             Taxes      After-Tax Deductions                       Net Pay
  Current                                                       4,229.18                    234.19                           1,306.75                   422.92                       2,265.32
  YTD                                                          20,089.30                    914.03                           6,204.17                   905.84                      12,065.26

                                            Hours and Earnings                                                                                     Taxes
  Description                 Dates                        Hours             Rate            Amount            YTD     Description                                   Amount              YTD
  Exempt Shift Differential Pa03/01/2020-03/15/2020            0                0             583.34       2,757.61    OASDI                                          261.52         1,244.72
  Cash Card Award Add to Co                                                                                   96.80    Medicare                                        61.16           291.10
  Base Wages for Salary Pay03/01/2020-03/15/2020               0                   0        3,645.84      17,234.89    Federal Withholding                            674.11         3,189.62
                                                                                                                       State Tax - OR                                 305.00         1,455.00
                                                                                                                       OR WBF - ORWBF                                   0.95             4.49
                                                                                                                       Oregon Statewide Transit Tax - O                 4.01            19.24




  Hours and Earnings                                                                        4,229.18      20,089.30 Taxes                                           1,306.75         6,204.17

                                  Before-Tax Deductions                                                                              After-Tax Deductions
  Description                                                     Amount                    YTD Description                                                         Amount              YTD
  401K Deduction                                                   211.46                 845.84 Cash Card Award Offset                                                                60.00
  Health Savings Account - Fidelity Plan                            22.73                  68.19 Employee Stock Purchase Plan                                        422.92           845.84




  Before-Tax Deductions                                            234.19                 914.03 After-Tax Deductions                                                422.92           905.84

                                       Employer Paid                                                                                Taxable Wages
  Description                                                     Amount                    YTD    Description                                                      Amount               YTD
  401K Employer Match                                              211.46                 845.84   OASDI - Taxable Wages                                           4,218.09         20,076.13
  Basic Life II                                                      3.18                  12.72   Medicare - Taxable Wages                                        4,218.09         20,076.13
  Long Term Disability II                                            8.46                  33.84   Federal Withholding - Taxable Wages                             4,006.63         19,230.29
                                                                                                   State Tax Taxable Wages - OR                                    4,006.63         19,230.29


  Employer Paid                                                    223.10                 892.40

                                                                                                                    Federal                                                             State
  Marital Status                                                                                                     Single                                                            Single
  Allowances                                                                                                              0                                                                 0
  Additional Withholding                                                                                                  0                                                                 0

                                                                                       Payment Information
  Bank                                         Account Name                                          Account Number                           USD Amount           Payment Amount
                                                                                                                                                                         2,265.32       USD




      Complaint 62                                                                                                                                                       Exhibit 18
                                                                                                                                                     REMOVAL EXHIBIT 2
                                                                                                                                                          Page 64 of 95
            Case 3:21-cv-00125-MO                                      Document 1-2                            Filed 01/27/21                        Page 65 of 95




249




               Intel Corporation 2200 Mission College Blvd Santa Clara, CA 95054        +1 408-765-8080   Oregon Business Identification Number 231120-6   Pay Rate Type Salaried
  Name                                Company                                             Employee ID       Pay Period Begin        Pay Period End              Check Date     Check Number
  David Ollodart                      Intel Corporation                                                          03/01/2020             03/15/2020              03/06/2020

                                                               Gross Pay      Before-Tax Deductions                             Taxes      After-Tax Deductions                      Net Pay
  Current                                                          96.80                       0.00                             36.80                    60.00                          0.00
  YTD                                                          15,860.12                    679.84                           4,897.42                   482.92                      9,799.94

                                         Hours and Earnings                                                                                        Taxes
  Description                  Dates                    Hours                Rate            Amount            YTD     Description                                   Amount              YTD
  Exempt Shift Differential Pa                                                                             2,174.27    OASDI                                           6.00            983.20
  Cash Card Award Add to Co03/01/2020-03/15/2020            0                      0           96.80          96.80    Medicare                                        1.40            229.94
  Base Wages for Salary Pay                                                                               13,589.05    Federal Withholding                            21.30          2,515.51
                                                                                                                       State Tax - OR                                  8.00          1,150.00
                                                                                                                       OR WBF - ORWBF                                                    3.54
                                                                                                                       Oregon Statewide Transit Tax - O                 0.10            15.23




  Hours and Earnings                                                                           96.80      15,860.12 Taxes                                              36.80         4,897.42

                                  Before-Tax Deductions                                                                              After-Tax Deductions
  Description                                                     Amount                    YTD Description                                                         Amount              YTD
  401K Deduction                                                                          634.38 Cash Card Award Offset                                              60.00             60.00
  Health Savings Account - Fidelity Plan                                                   45.46 Employee Stock Purchase Plan                                                         422.92




  Before-Tax Deductions                                               0.00                679.84 After-Tax Deductions                                                  60.00          482.92

                                       Employer Paid                                                                                Taxable Wages
  Description                                                     Amount                    YTD    Description                                                      Amount               YTD
  401K Employer Match                                                                     634.38   OASDI - Taxable Wages                                             96.80          15,858.04
  Basic Life II                                                                             9.54   Medicare - Taxable Wages                                          96.80          15,858.04
  Long Term Disability II                                                                  25.38   Federal Withholding - Taxable Wages                               96.80          15,223.66
                                                                                                   State Tax Taxable Wages - OR                                      96.80          15,223.66


  Employer Paid                                                       0.00                669.30

                                                                                                                    Federal                                                             State
  Marital Status                                                                                                     Single                                                            Single
  Allowances                                                                                                              0                                                                 0
  Additional Withholding                                                                                                  0                                                                 0

                                                                                       Payment Information
  Bank                                         Account Name                                          Account Number                           USD Amount           Payment Amount
                                                                                                                                                                             0.00       USD




      Complaint 63                                                                                                                                                       Exhibit 18
                                                                                                                                                     REMOVAL EXHIBIT 2
                                                                                                                                                          Page 65 of 95
            Case 3:21-cv-00125-MO                                      Document 1-2                            Filed 01/27/21                        Page 66 of 95




250




               Intel Corporation 2200 Mission College Blvd Santa Clara, CA 95054        +1 408-765-8080   Oregon Business Identification Number 231120-6   Pay Rate Type Salaried
  Name                                Company                                             Employee ID       Pay Period Begin        Pay Period End              Check Date     Check Number
  David Ollodart                      Intel Corporation                                                          03/16/2020             03/31/2020              03/31/2020

                                                               Gross Pay      Before-Tax Deductions                             Taxes      After-Tax Deductions                       Net Pay
  Current                                                       4,229.18                     234.19                          1,306.75                    422.92                      2,265.32
  YTD                                                          25,952.65                   1,148.22                          8,128.09                  1,328.76                     15,347.58

                                            Hours and Earnings                                                                                     Taxes
  Description                 Dates                        Hours             Rate            Amount            YTD     Description                                   Amount              YTD
  Exempt Shift Differential Pa03/16/2020-03/31/2020            0                0             583.34       3,340.95    OASDI                                          261.52         1,607.56
  Relocation Gross Up                                                                                      1,634.17    Medicare                                        61.16           375.96
  Cash Card Award Add to Co                                                                                   96.80    Federal Withholding                            674.11         4,223.25
  Base Wages for Salary Pay03/16/2020-03/31/2020               0                   0        3,645.84      20,880.73    State Tax - OR                                 305.00         1,891.00
                                                                                                                       OR WBF - ORWBF                                   0.95             5.44
                                                                                                                       Oregon Statewide Transit Tax - O                 4.01            24.88




  Hours and Earnings                                                                        4,229.18      25,952.65 Taxes                                           1,306.75         8,128.09

                                  Before-Tax Deductions                                                                              After-Tax Deductions
  Description                                                     Amount                    YTD Description                                                         Amount               YTD
  401K Deduction                                                   211.46               1,057.30 Cash Card Award Offset                                                                 60.00
  Health Savings Account - Fidelity Plan                            22.73                  90.92 Employee Stock Purchase Plan                                        422.92          1,268.76




  Before-Tax Deductions                                            234.19               1,148.22 After-Tax Deductions                                                422.92          1,328.76

                                       Employer Paid                                                                                Taxable Wages
  Description                                                     Amount                    YTD    Description                                                      Amount               YTD
  401K Employer Match                                              211.46               1,057.30   OASDI - Taxable Wages                                           4,218.09         25,928.39
  Basic Life II                                                      3.18                  15.90   Medicare - Taxable Wages                                        4,218.09         25,928.39
  Long Term Disability II                                            8.46                  42.30   Federal Withholding - Taxable Wages                             4,006.63         24,871.09
                                                                                                   State Tax Taxable Wages - OR                                    4,006.63         24,871.09


  Employer Paid                                                    223.10               1,115.50

                                                                                                                    Federal                                                             State
  Marital Status                                                                                                     Single                                                            Single
  Allowances                                                                                                              0                                                                 0
  Additional Withholding                                                                                                  0                                                                 0

                                                                                       Payment Information
  Bank                                         Account Name                                          Account Number                           USD Amount           Payment Amount
                                                                                                                                                                         2,265.32       USD




      Complaint 64                                                                                                                                                       Exhibit 18
                                                                                                                                                     REMOVAL EXHIBIT 2
                                                                                                                                                          Page 66 of 95
            Case 3:21-cv-00125-MO                                      Document 1-2                            Filed 01/27/21                        Page 67 of 95




251




               Intel Corporation 2200 Mission College Blvd Santa Clara, CA 95054        +1 408-765-8080   Oregon Business Identification Number 231120-6   Pay Rate Type Salaried
  Name                                Company                                             Employee ID       Pay Period Begin        Pay Period End              Check Date     Check Number
  David Ollodart                      Intel Corporation                                                          03/16/2020             03/31/2020              03/27/2020

                                                               Gross Pay      Before-Tax Deductions                             Taxes      After-Tax Deductions                       Net Pay
  Current                                                       1,634.17                       0.00                            617.17                      0.00                      1,017.00
  YTD                                                          21,723.47                    914.03                           6,821.34                   905.84                      13,082.26

                                             Hours and Earnings                                                                                    Taxes
  Description                  Dates                        Hours            Rate            Amount            YTD     Description                                   Amount              YTD
  Exempt Shift Differential Pa                                                                             2,757.61    OASDI                                          101.32         1,346.04
  Relocation Gross Up          03/16/2020-03/31/2020            0                  0        1,634.17       1,634.17    Medicare                                        23.70           314.80
  Cash Card Award Add to Co                                                                                   96.80    Federal Withholding                            359.52         3,549.14
  Base Wages for Salary Pay                                                                               17,234.89    State Tax - OR                                 131.00         1,586.00
                                                                                                                       OR WBF - ORWBF                                                    4.49
                                                                                                                       Oregon Statewide Transit Tax - O                 1.63            20.87




  Hours and Earnings                                                                        1,634.17      21,723.47 Taxes                                             617.17         6,821.34

                                  Before-Tax Deductions                                                                              After-Tax Deductions
  Description                                                     Amount                    YTD Description                                                         Amount              YTD
  401K Deduction                                                                          845.84 Cash Card Award Offset                                                                60.00
  Health Savings Account - Fidelity Plan                                                   68.19 Employee Stock Purchase Plan                                                         845.84




  Before-Tax Deductions                                               0.00                914.03 After-Tax Deductions                                                   0.00          905.84

                                       Employer Paid                                                                                Taxable Wages
  Description                                                     Amount                    YTD    Description                                                      Amount               YTD
  401K Employer Match                                                                     845.84   OASDI - Taxable Wages                                           1,634.17         21,710.30
  Basic Life II                                                                            12.72   Medicare - Taxable Wages                                        1,634.17         21,710.30
  Long Term Disability II                                                                  33.84   Federal Withholding - Taxable Wages                             1,634.17         20,864.46
                                                                                                   State Tax Taxable Wages - OR                                    1,634.17         20,864.46


  Employer Paid                                                       0.00                892.40

                                                                                                                    Federal                                                             State
  Marital Status                                                                                                     Single                                                            Single
  Allowances                                                                                                              0                                                                 0
  Additional Withholding                                                                                                  0                                                                 0

                                                                                       Payment Information
  Bank                                         Account Name                                          Account Number                           USD Amount           Payment Amount
                                                                                                                                                                         1,017.00       USD




      Complaint 65                                                                                                                                                       Exhibit 18
                                                                                                                                                     REMOVAL EXHIBIT 2
                                                                                                                                                          Page 67 of 95
            Case 3:21-cv-00125-MO                                      Document 1-2                            Filed 01/27/21                        Page 68 of 95




252




               Intel Corporation 2200 Mission College Blvd Santa Clara, CA 95054        +1 408-765-8080   Oregon Business Identification Number 231120-6   Pay Rate Type Salaried
  Name                                Company                                             Employee ID       Pay Period Begin        Pay Period End              Check Date     Check Number
  David Ollodart                      Intel Corporation                                                          04/01/2020             04/15/2020              04/15/2020

                                                               Gross Pay      Before-Tax Deductions                             Taxes      After-Tax Deductions                       Net Pay
  Current                                                       4,229.18                     234.19                          1,306.75                    422.92                      2,265.32
  YTD                                                          30,181.83                   1,382.41                          9,434.84                  1,751.68                     17,612.90

                                            Hours and Earnings                                                                                     Taxes
  Description                 Dates                        Hours             Rate            Amount            YTD     Description                                   Amount              YTD
  Exempt Shift Differential Pa04/01/2020-04/15/2020            0                0             583.34       3,924.29    OASDI                                          261.52         1,869.08
  Relocation Gross Up                                                                                      1,634.17    Medicare                                        61.16           437.12
  Cash Card Award Add to Co                                                                                   96.80    Federal Withholding                            674.11         4,897.36
  Base Wages for Salary Pay04/01/2020-04/15/2020               0                   0        3,645.84      24,526.57    State Tax - OR                                 305.00         2,196.00
                                                                                                                       OR WBF - ORWBF                                   0.95             6.39
                                                                                                                       Oregon Statewide Transit Tax - O                 4.01            28.89




  Hours and Earnings                                                                        4,229.18      30,181.83 Taxes                                           1,306.75         9,434.84

                                  Before-Tax Deductions                                                                              After-Tax Deductions
  Description                                                     Amount                    YTD Description                                                         Amount               YTD
  401K Deduction                                                   211.46               1,268.76 Cash Card Award Offset                                                                 60.00
  Health Savings Account - Fidelity Plan                            22.73                 113.65 Employee Stock Purchase Plan                                        422.92          1,691.68




  Before-Tax Deductions                                            234.19               1,382.41 After-Tax Deductions                                                422.92          1,751.68

                                       Employer Paid                                                                                Taxable Wages
  Description                                                     Amount                    YTD    Description                                                      Amount               YTD
  401K Employer Match                                              211.46               1,268.76   OASDI - Taxable Wages                                           4,218.09         30,146.48
  Basic Life II                                                      3.18                  19.08   Medicare - Taxable Wages                                        4,218.09         30,146.48
  Long Term Disability II                                            8.46                  50.76   Federal Withholding - Taxable Wages                             4,006.63         28,877.72
                                                                                                   State Tax Taxable Wages - OR                                    4,006.63         28,877.72


  Employer Paid                                                    223.10               1,338.60

                                                                                                                    Federal                                                             State
  Marital Status                                                                                                     Single                                                            Single
  Allowances                                                                                                              0                                                                 0
  Additional Withholding                                                                                                  0                                                                 0

                                                                                       Payment Information
  Bank                                         Account Name                                          Account Number                           USD Amount           Payment Amount
                                                                                                                                                                         2,265.32       USD




      Complaint 66                                                                                                                                                       Exhibit 18
                                                                                                                                                     REMOVAL EXHIBIT 2
                                                                                                                                                          Page 68 of 95
            Case 3:21-cv-00125-MO                                      Document 1-2                            Filed 01/27/21                        Page 69 of 95




253




               Intel Corporation 2200 Mission College Blvd Santa Clara, CA 95054        +1 408-765-8080   Oregon Business Identification Number 231120-6   Pay Rate Type Salaried
  Name                                Company                                             Employee ID       Pay Period Begin        Pay Period End              Check Date     Check Number
  David Ollodart                      Intel Corporation                                                          04/16/2020             04/30/2020              04/30/2020

                                                               Gross Pay      Before-Tax Deductions                            Taxes       After-Tax Deductions                       Net Pay
  Current                                                       4,229.18                     318.78                         1,279.36                     422.92                      2,208.12
  YTD                                                          34,450.87                   1,701.19                        10,729.06                   2,199.60                     19,821.02

                                            Hours and Earnings                                                                                     Taxes
  Description                 Dates                        Hours             Rate            Amount            YTD     Description                                   Amount              YTD
  Exempt Shift Differential Pa04/16/2020-04/30/2020            0                0             583.34       4,507.63    OASDI                                          261.52         2,133.07
  Relocation Gross Up                                                                                      1,634.17    Medicare                                        61.16           498.86
  Cash Card Award Add to Co                                                                                  136.66    Federal Withholding                            653.81         5,559.94
  Base Wages for Salary Pay04/16/2020-04/30/2020               0                   0        3,645.84      28,172.41    State Tax - OR                                 298.00         2,497.00
                                                                                                                       OR WBF - ORWBF                                   0.95             7.34
                                                                                                                       Oregon Statewide Transit Tax - O                 3.92            32.85




  Hours and Earnings                                                                        4,229.18      34,450.87 Taxes                                           1,279.36        10,729.06

                                  Before-Tax Deductions                                                                              After-Tax Deductions
  Description                                                     Amount                    YTD Description                                                         Amount               YTD
  401K Deduction                                                   296.05               1,564.81 Cash Card Award Offset                                                                 85.00
  Health Savings Account - Fidelity Plan                            22.73                 136.38 Employee Stock Purchase Plan                                        422.92          2,114.60




  Before-Tax Deductions                                            318.78               1,701.19 After-Tax Deductions                                                422.92          2,199.60

                                       Employer Paid                                                                                Taxable Wages
  Description                                                     Amount                    YTD    Description                                                      Amount               YTD
  401K Employer Match                                              211.46               1,480.22   OASDI - Taxable Wages                                           4,218.09         34,404.43
  Basic Life II                                                      3.18                  22.26   Medicare - Taxable Wages                                        4,218.09         34,404.43
  Long Term Disability II                                            8.46                  59.22   Federal Withholding - Taxable Wages                             3,922.04         32,839.62
                                                                                                   State Tax Taxable Wages - OR                                    3,922.04         32,839.62


  Employer Paid                                                    223.10               1,561.70

                                                                                                                    Federal                                                             State
  Marital Status                                                                                                     Single                                                            Single
  Allowances                                                                                                              0                                                                 0
  Additional Withholding                                                                                                  0                                                                 0

                                                                                       Payment Information
  Bank                                         Account Name                                          Account Number                           USD Amount           Payment Amount
                                                                                                                                                                         2,208.12       USD




      Complaint 67                                                                                                                                                       Exhibit 18
                                                                                                                                                     REMOVAL EXHIBIT 2
                                                                                                                                                          Page 69 of 95
            Case 3:21-cv-00125-MO                                      Document 1-2                            Filed 01/27/21                        Page 70 of 95




254




               Intel Corporation 2200 Mission College Blvd Santa Clara, CA 95054        +1 408-765-8080   Oregon Business Identification Number 231120-6   Pay Rate Type Salaried
  Name                                Company                                             Employee ID       Pay Period Begin        Pay Period End              Check Date     Check Number
  David Ollodart                      Intel Corporation                                                          04/16/2020             04/30/2020              04/21/2020

                                                               Gross Pay      Before-Tax Deductions                             Taxes      After-Tax Deductions                       Net Pay
  Current                                                          39.86                       0.00                             14.86                     25.00                          0.00
  YTD                                                          30,221.69                   1,382.41                          9,449.70                  1,776.68                     17,612.90

                                         Hours and Earnings                                                                                        Taxes
  Description                  Dates                    Hours                Rate            Amount            YTD     Description                                   Amount              YTD
  Exempt Shift Differential Pa                                                                             3,924.29    OASDI                                           2.47          1,871.55
  Relocation Gross Up                                                                                      1,634.17    Medicare                                        0.58            437.70
  Cash Card Award Add to Co04/16/2020-04/30/2020            0                      0           39.86         136.66    Federal Withholding                             8.77          4,906.13
  Base Wages for Salary Pay                                                                               24,526.57    State Tax - OR                                  3.00          2,199.00
                                                                                                                       OR WBF - ORWBF                                                    6.39
                                                                                                                       Oregon Statewide Transit Tax - O                 0.04            28.93




  Hours and Earnings                                                                           39.86      30,221.69 Taxes                                              14.86         9,449.70

                                  Before-Tax Deductions                                                                              After-Tax Deductions
  Description                                                     Amount                    YTD Description                                                         Amount               YTD
  401K Deduction                                                                        1,268.76 Cash Card Award Offset                                              25.00              85.00
  Health Savings Account - Fidelity Plan                                                  113.65 Employee Stock Purchase Plan                                                        1,691.68




  Before-Tax Deductions                                               0.00              1,382.41 After-Tax Deductions                                                  25.00         1,776.68

                                       Employer Paid                                                                                Taxable Wages
  Description                                                     Amount                    YTD    Description                                                      Amount               YTD
  401K Employer Match                                                                   1,268.76   OASDI - Taxable Wages                                             39.86          30,186.34
  Basic Life II                                                                            19.08   Medicare - Taxable Wages                                          39.86          30,186.34
  Long Term Disability II                                                                  50.76   Federal Withholding - Taxable Wages                               39.86          28,917.58
                                                                                                   State Tax Taxable Wages - OR                                      39.86          28,917.58


  Employer Paid                                                       0.00              1,338.60

                                                                                                                    Federal                                                             State
  Marital Status                                                                                                     Single                                                            Single
  Allowances                                                                                                              0                                                                 0
  Additional Withholding                                                                                                  0                                                                 0

                                                                                       Payment Information
  Bank                                         Account Name                                          Account Number                           USD Amount           Payment Amount
                                                                                                                                                                             0.00       USD




      Complaint 68                                                                                                                                                       Exhibit 18
                                                                                                                                                     REMOVAL EXHIBIT 2
                                                                                                                                                          Page 70 of 95
            Case 3:21-cv-00125-MO                                      Document 1-2                            Filed 01/27/21                        Page 71 of 95




255




               Intel Corporation 2200 Mission College Blvd Santa Clara, CA 95054        +1 408-765-8080   Oregon Business Identification Number 231120-6   Pay Rate Type Salaried
  Name                                Company                                             Employee ID       Pay Period Begin        Pay Period End              Check Date     Check Number
  David Ollodart                      Intel Corporation                                                          05/01/2020             05/15/2020              05/15/2020

                                                               Gross Pay      Before-Tax Deductions                            Taxes       After-Tax Deductions                       Net Pay
  Current                                                       4,229.18                     318.78                         1,279.36                     422.92                      2,208.12
  YTD                                                          41,102.57                   2,140.32                        12,886.54                   2,873.21                     23,202.50

                                            Hours and Earnings                                                                                     Taxes
  Description                 Dates                        Hours             Rate            Amount            YTD     Description                                   Amount              YTD
  Exempt Shift Differential Pa05/01/2020-05/15/2020            0                0             583.34       5,090.97    OASDI                                          261.52         2,544.79
  Quarterly Performance Bon                                                                                2,406.85    Medicare                                        61.16           595.15
  Relocation Gross Up                                                                                      1,634.17    Federal Withholding                            653.81         6,720.23
  Cash Card Award Add to Co                                                                                  152.33    State Tax - OR                                 298.00         2,979.00
  Base Wages for Salary Pay05/01/2020-05/15/2020               0                   0        3,645.84      31,818.25    OR WBF - ORWBF                                   0.95             8.29
                                                                                                                       Oregon Statewide Transit Tax - O                 3.92            39.08




  Hours and Earnings                                                                        4,229.18      41,102.57 Taxes                                           1,279.36        12,886.54

                                  Before-Tax Deductions                                                                              After-Tax Deductions
  Description                                                     Amount                    YTD Description                                                         Amount               YTD
  401K Deduction                                                   296.05               1,860.86 Cash Card Award Offset                                                                 95.00
  401K Bonus and Commission Deduction                                                     120.35 Employee Stock Purchase Plan                                        422.92          2,778.21
  Health Savings Account - Fidelity Plan                             22.73                159.11



  Before-Tax Deductions                                            318.78               2,140.32 After-Tax Deductions                                                422.92          2,873.21

                                       Employer Paid                                                                                Taxable Wages
  Description                                                     Amount                    YTD    Description                                                      Amount               YTD
  401K Employer Match                                              211.46               1,812.03   OASDI - Taxable Wages                                           4,218.09         41,045.04
  Basic Life II                                                      3.18                  25.44   Medicare - Taxable Wages                                        4,218.09         41,045.04
  Long Term Disability II                                            8.46                  67.68   Federal Withholding - Taxable Wages                             3,922.04         39,063.83
                                                                                                   State Tax Taxable Wages - OR                                    3,922.04         39,063.83


  Employer Paid                                                    223.10               1,905.15

                                                                                                                    Federal                                                             State
  Marital Status                                                                                                     Single                                                            Single
  Allowances                                                                                                              0                                                                 0
  Additional Withholding                                                                                                  0                                                                 0

                                                                                       Payment Information
  Bank                                         Account Name                                          Account Number                           USD Amount           Payment Amount
                                                                                                                                                                         2,208.12       USD




      Complaint 69                                                                                                                                                       Exhibit 18
                                                                                                                                                     REMOVAL EXHIBIT 2
                                                                                                                                                          Page 71 of 95
            Case 3:21-cv-00125-MO                                      Document 1-2                            Filed 01/27/21                        Page 72 of 95




256




               Intel Corporation 2200 Mission College Blvd Santa Clara, CA 95054        +1 408-765-8080   Oregon Business Identification Number 231120-6   Pay Rate Type Salaried
  Name                                Company                                             Employee ID       Pay Period Begin        Pay Period End              Check Date     Check Number
  David Ollodart                      Intel Corporation                                                          05/01/2020             05/15/2020              04/28/2020

                                                               Gross Pay      Before-Tax Deductions                            Taxes       After-Tax Deductions                       Net Pay
  Current                                                       2,406.85                     120.35                           872.45                     240.69                      1,173.36
  YTD                                                          36,857.72                   1,821.54                        11,601.51                   2,440.29                     20,994.38

                                         Hours and Earnings                                                                                        Taxes
  Description                  Dates                    Hours                Rate            Amount            YTD     Description                                   Amount              YTD
  Exempt Shift Differential Pa                                                                             4,507.63    OASDI                                          149.23         2,282.30
  Quarterly Performance Bon05/01/2020-05/15/2020            0                      0        2,406.85       2,406.85    Medicare                                        34.90           533.76
  Relocation Gross Up                                                                                      1,634.17    Federal Withholding                            503.03         6,062.97
  Cash Card Award Add to Co                                                                                  136.66    State Tax - OR                                 183.00         2,680.00
  Base Wages for Salary Pay                                                                               28,172.41    OR WBF - ORWBF                                                    7.34
                                                                                                                       Oregon Statewide Transit Tax - O                 2.29            35.14




  Hours and Earnings                                                                        2,406.85      36,857.72 Taxes                                             872.45        11,601.51

                                  Before-Tax Deductions                                                                              After-Tax Deductions
  Description                                                     Amount                    YTD Description                                                         Amount               YTD
  401K Deduction                                                                        1,564.81 Cash Card Award Offset                                                                 85.00
  401K Bonus and Commission Deduction                              120.35                 120.35 Employee Stock Purchase Plan                                        240.69          2,355.29
  Health Savings Account - Fidelity Plan                                                  136.38



  Before-Tax Deductions                                            120.35               1,821.54 After-Tax Deductions                                                240.69          2,440.29

                                       Employer Paid                                                                                Taxable Wages
  Description                                                     Amount                    YTD    Description                                                      Amount               YTD
  401K Employer Match                                              120.35               1,600.57   OASDI - Taxable Wages                                           2,406.85         36,811.28
  Basic Life II                                                                            22.26   Medicare - Taxable Wages                                        2,406.85         36,811.28
  Long Term Disability II                                                                  59.22   Federal Withholding - Taxable Wages                             2,286.50         35,126.12
                                                                                                   State Tax Taxable Wages - OR                                    2,286.50         35,126.12


  Employer Paid                                                    120.35               1,682.05

                                                                                                                    Federal                                                             State
  Marital Status                                                                                                     Single                                                            Single
  Allowances                                                                                                              0                                                                 0
  Additional Withholding                                                                                                  0                                                                 0

                                                                                       Payment Information
  Bank                                         Account Name                                          Account Number                           USD Amount           Payment Amount
                                                                                                                                                                         1,173.36       USD




      Complaint 70                                                                                                                                                       Exhibit 18
                                                                                                                                                     REMOVAL EXHIBIT 2
                                                                                                                                                          Page 72 of 95
            Case 3:21-cv-00125-MO                                      Document 1-2                            Filed 01/27/21                        Page 73 of 95




257




               Intel Corporation 2200 Mission College Blvd Santa Clara, CA 95054        +1 408-765-8080   Oregon Business Identification Number 231120-6   Pay Rate Type Salaried
  Name                                Company                                             Employee ID       Pay Period Begin        Pay Period End              Check Date     Check Number
  David Ollodart                      Intel Corporation                                                          05/01/2020             05/15/2020              05/04/2020

                                                               Gross Pay      Before-Tax Deductions                            Taxes       After-Tax Deductions                       Net Pay
  Current                                                          15.67                       0.00                             5.67                      10.00                          0.00
  YTD                                                          36,873.39                   1,821.54                        11,607.18                   2,450.29                     20,994.38

                                         Hours and Earnings                                                                                        Taxes
  Description                  Dates                    Hours                Rate            Amount            YTD     Description                                   Amount              YTD
  Exempt Shift Differential Pa                                                                             4,507.63    OASDI                                           0.97          2,283.27
  Quarterly Performance Bon                                                                                2,406.85    Medicare                                        0.23            533.99
  Relocation Gross Up                                                                                      1,634.17    Federal Withholding                             3.45          6,066.42
  Cash Card Award Add to Co05/01/2020-05/15/2020            0                      0           15.67         152.33    State Tax - OR                                  1.00          2,681.00
  Base Wages for Salary Pay                                                                               28,172.41    OR WBF - ORWBF                                                    7.34
                                                                                                                       Oregon Statewide Transit Tax - O                 0.02            35.16




  Hours and Earnings                                                                           15.67      36,873.39 Taxes                                               5.67        11,607.18

                                  Before-Tax Deductions                                                                              After-Tax Deductions
  Description                                                     Amount                    YTD Description                                                         Amount               YTD
  401K Deduction                                                                        1,564.81 Cash Card Award Offset                                              10.00              95.00
  401K Bonus and Commission Deduction                                                     120.35 Employee Stock Purchase Plan                                                        2,355.29
  Health Savings Account - Fidelity Plan                                                  136.38



  Before-Tax Deductions                                               0.00              1,821.54 After-Tax Deductions                                                  10.00         2,450.29

                                       Employer Paid                                                                                Taxable Wages
  Description                                                     Amount                    YTD    Description                                                      Amount               YTD
  401K Employer Match                                                                   1,600.57   OASDI - Taxable Wages                                             15.67          36,826.95
  Basic Life II                                                                            22.26   Medicare - Taxable Wages                                          15.67          36,826.95
  Long Term Disability II                                                                  59.22   Federal Withholding - Taxable Wages                               15.67          35,141.79
                                                                                                   State Tax Taxable Wages - OR                                      15.67          35,141.79


  Employer Paid                                                       0.00              1,682.05

                                                                                                                    Federal                                                             State
  Marital Status                                                                                                     Single                                                            Single
  Allowances                                                                                                              0                                                                 0
  Additional Withholding                                                                                                  0                                                                 0

                                                                                       Payment Information
  Bank                                         Account Name                                          Account Number                           USD Amount           Payment Amount
                                                                                                                                                                             0.00       USD




      Complaint 71                                                                                                                                                       Exhibit 18
                                                                                                                                                     REMOVAL EXHIBIT 2
                                                                                                                                                          Page 73 of 95
            Case 3:21-cv-00125-MO                                      Document 1-2                            Filed 01/27/21                        Page 74 of 95




258




               Intel Corporation 2200 Mission College Blvd Santa Clara, CA 95054        +1 408-765-8080   Oregon Business Identification Number 231120-6   Pay Rate Type Salaried
  Name                                Company                                             Employee ID       Pay Period Begin        Pay Period End              Check Date     Check Number
  David Ollodart                      Intel Corporation                                                          05/16/2020             05/31/2020              05/29/2020

                                                               Gross Pay      Before-Tax Deductions                            Taxes       After-Tax Deductions                       Net Pay
  Current                                                       4,229.18                     318.78                         1,279.37                     422.92                      2,208.11
  YTD                                                          45,331.75                   2,459.10                        14,165.91                   3,296.13                     25,410.61

                                            Hours and Earnings                                                                                     Taxes
  Description                 Dates                        Hours             Rate            Amount            YTD     Description                                   Amount              YTD
  Exempt Shift Differential Pa05/16/2020-05/31/2020            0                0             583.34       5,674.31    OASDI                                          261.52         2,806.31
  Quarterly Performance Bon                                                                                2,406.85    Medicare                                        61.17           656.32
  Relocation Gross Up                                                                                      1,634.17    Federal Withholding                            653.81         7,374.04
  Cash Card Award Add to Co                                                                                  152.33    State Tax - OR                                 298.00         3,277.00
  Base Wages for Salary Pay05/16/2020-05/31/2020               0                   0        3,645.84      35,464.09    OR WBF - ORWBF                                   0.95             9.24
                                                                                                                       Oregon Statewide Transit Tax - O                 3.92            43.00




  Hours and Earnings                                                                        4,229.18      45,331.75 Taxes                                           1,279.37        14,165.91

                                  Before-Tax Deductions                                                                              After-Tax Deductions
  Description                                                     Amount                    YTD Description                                                         Amount               YTD
  401K Deduction                                                   296.05               2,156.91 Cash Card Award Offset                                                                 95.00
  401K Bonus and Commission Deduction                                                     120.35 Employee Stock Purchase Plan                                        422.92          3,201.13
  Health Savings Account - Fidelity Plan                             22.73                181.84



  Before-Tax Deductions                                            318.78               2,459.10 After-Tax Deductions                                                422.92          3,296.13

                                       Employer Paid                                                                                Taxable Wages
  Description                                                     Amount                    YTD    Description                                                      Amount               YTD
  401K Employer Match                                              211.46               2,023.49   OASDI - Taxable Wages                                           4,218.09         45,263.13
  Basic Life II                                                      3.18                  28.62   Medicare - Taxable Wages                                        4,218.09         45,263.13
  Long Term Disability II                                            8.46                  76.14   Federal Withholding - Taxable Wages                             3,922.04         42,985.87
                                                                                                   State Tax Taxable Wages - OR                                    3,922.04         42,985.87


  Employer Paid                                                    223.10               2,128.25

                                                                                                                    Federal                                                             State
  Marital Status                                                                                                     Single                                                            Single
  Allowances                                                                                                              0                                                                 0
  Additional Withholding                                                                                                  0                                                                 0

                                                                                       Payment Information
  Bank                                         Account Name                                          Account Number                           USD Amount           Payment Amount
                                                                                                                                                                         2,208.11       USD




      Complaint 72                                                                                                                                                       Exhibit 18
                                                                                                                                                     REMOVAL EXHIBIT 2
                                                                                                                                                          Page 74 of 95
            Case 3:21-cv-00125-MO                                      Document 1-2                            Filed 01/27/21                        Page 75 of 95




259




               Intel Corporation 2200 Mission College Blvd Santa Clara, CA 95054        +1 408-765-8080   Oregon Business Identification Number 231120-6   Pay Rate Type Salaried
  Name                                Company                                             Employee ID       Pay Period Begin        Pay Period End              Check Date     Check Number
  David Ollodart                      Intel Corporation                                                          06/01/2020             06/15/2020              06/15/2020

                                                               Gross Pay      Before-Tax Deductions                            Taxes       After-Tax Deductions                       Net Pay
  Current                                                       4,229.18                     318.78                         1,279.36                     422.92                      2,208.12
  YTD                                                          49,640.65                   2,777.88                        15,474.99                   3,769.05                     27,618.73

                                            Hours and Earnings                                                                                     Taxes
  Description                 Dates                        Hours             Rate            Amount            YTD     Description                                   Amount              YTD
  Exempt Shift Differential Pa06/01/2020-06/15/2020            0                0             583.34       6,257.65    OASDI                                          261.52         3,072.78
  Quarterly Performance Bon                                                                                2,406.85    Medicare                                        61.16           718.63
  Relocation Gross Up                                                                                      1,634.17    Federal Withholding                            653.81         8,045.39
  Cash Card Award Add to Co                                                                                  232.05    State Tax - OR                                 298.00         3,581.00
  Base Wages for Salary Pay06/01/2020-06/15/2020               0                   0        3,645.84      39,109.93    OR WBF - ORWBF                                   0.95            10.19
                                                                                                                       Oregon Statewide Transit Tax - O                 3.92            47.00




  Hours and Earnings                                                                        4,229.18      49,640.65 Taxes                                           1,279.36        15,474.99

                                  Before-Tax Deductions                                                                              After-Tax Deductions
  Description                                                     Amount                    YTD Description                                                         Amount               YTD
  401K Deduction                                                   296.05               2,452.96 Cash Card Award Offset                                                                145.00
  401K Bonus and Commission Deduction                                                     120.35 Employee Stock Purchase Plan                                        422.92          3,624.05
  Health Savings Account - Fidelity Plan                             22.73                204.57



  Before-Tax Deductions                                            318.78               2,777.88 After-Tax Deductions                                                422.92          3,769.05

                                       Employer Paid                                                                                Taxable Wages
  Description                                                     Amount                    YTD    Description                                                      Amount               YTD
  401K Employer Match                                              211.46               2,234.95   OASDI - Taxable Wages                                           4,218.09         49,560.94
  Basic Life II                                                      3.18                  31.80   Medicare - Taxable Wages                                        4,218.09         49,560.94
  Long Term Disability II                                            8.46                  84.60   Federal Withholding - Taxable Wages                             3,922.04         46,987.63
                                                                                                   State Tax Taxable Wages - OR                                    3,922.04         46,987.63


  Employer Paid                                                    223.10               2,351.35

                                                                                                                    Federal                                                             State
  Marital Status                                                                                                     Single                                                            Single
  Allowances                                                                                                              0                                                                 0
  Additional Withholding                                                                                                  0                                                                 0

                                                                                       Payment Information
  Bank                                         Account Name                                          Account Number                           USD Amount           Payment Amount
                                                                                                                                                                         2,208.12       USD




      Complaint 73                                                                                                                                                       Exhibit 18
                                                                                                                                                     REMOVAL EXHIBIT 2
                                                                                                                                                          Page 75 of 95
            Case 3:21-cv-00125-MO                                      Document 1-2                            Filed 01/27/21                        Page 76 of 95




260




               Intel Corporation 2200 Mission College Blvd Santa Clara, CA 95054        +1 408-765-8080   Oregon Business Identification Number 231120-6   Pay Rate Type Salaried
  Name                                Company                                             Employee ID       Pay Period Begin        Pay Period End              Check Date     Check Number
  David Ollodart                      Intel Corporation                                                          06/01/2020             06/15/2020              06/02/2020

                                                               Gross Pay      Before-Tax Deductions                            Taxes       After-Tax Deductions                       Net Pay
  Current                                                          79.72                       0.00                            29.72                      50.00                          0.00
  YTD                                                          45,411.47                   2,459.10                        14,195.63                   3,346.13                     25,410.61

                                         Hours and Earnings                                                                                        Taxes
  Description                  Dates                    Hours                Rate            Amount            YTD     Description                                   Amount              YTD
  Exempt Shift Differential Pa                                                                             5,674.31    OASDI                                           4.95          2,811.26
  Quarterly Performance Bon                                                                                2,406.85    Medicare                                        1.15            657.47
  Relocation Gross Up                                                                                      1,634.17    Federal Withholding                            17.54          7,391.58
  Cash Card Award Add to Co06/01/2020-06/15/2020            0                      0           79.72         232.05    State Tax - OR                                  6.00          3,283.00
  Base Wages for Salary Pay                                                                               35,464.09    OR WBF - ORWBF                                                    9.24
                                                                                                                       Oregon Statewide Transit Tax - O                 0.08            43.08




  Hours and Earnings                                                                           79.72      45,411.47 Taxes                                              29.72        14,195.63

                                  Before-Tax Deductions                                                                              After-Tax Deductions
  Description                                                     Amount                    YTD Description                                                         Amount               YTD
  401K Deduction                                                                        2,156.91 Cash Card Award Offset                                              50.00             145.00
  401K Bonus and Commission Deduction                                                     120.35 Employee Stock Purchase Plan                                                        3,201.13
  Health Savings Account - Fidelity Plan                                                  181.84



  Before-Tax Deductions                                               0.00              2,459.10 After-Tax Deductions                                                  50.00         3,346.13

                                       Employer Paid                                                                                Taxable Wages
  Description                                                     Amount                    YTD    Description                                                      Amount               YTD
  401K Employer Match                                                                   2,023.49   OASDI - Taxable Wages                                             79.72          45,342.85
  Basic Life II                                                                            28.62   Medicare - Taxable Wages                                          79.72          45,342.85
  Long Term Disability II                                                                  76.14   Federal Withholding - Taxable Wages                               79.72          43,065.59
                                                                                                   State Tax Taxable Wages - OR                                      79.72          43,065.59


  Employer Paid                                                       0.00              2,128.25

                                                                                                                    Federal                                                             State
  Marital Status                                                                                                     Single                                                            Single
  Allowances                                                                                                              0                                                                 0
  Additional Withholding                                                                                                  0                                                                 0

                                                                                       Payment Information
  Bank                                         Account Name                                          Account Number                           USD Amount           Payment Amount
                                                                                                                                                                             0.00       USD




      Complaint 74                                                                                                                                                       Exhibit 18
                                                                                                                                                     REMOVAL EXHIBIT 2
                                                                                                                                                          Page 76 of 95
            Case 3:21-cv-00125-MO                                      Document 1-2                            Filed 01/27/21                        Page 77 of 95




261




               Intel Corporation 2200 Mission College Blvd Santa Clara, CA 95054        +1 408-765-8080   Oregon Business Identification Number 231120-6   Pay Rate Type Salaried
  Name                                Company                                             Employee ID       Pay Period Begin        Pay Period End              Check Date     Check Number
  David Ollodart                      Intel Corporation                                                          06/16/2020             06/30/2020              06/30/2020

                                                               Gross Pay      Before-Tax Deductions                            Taxes       After-Tax Deductions                       Net Pay
  Current                                                       4,229.18                      65.03                         1,362.53                     422.92                      2,378.70
  YTD                                                          53,869.83                   2,842.91                        16,837.52                   4,191.97                     29,997.43

                                            Hours and Earnings                                                                                     Taxes
  Description                 Dates                        Hours             Rate            Amount            YTD     Description                                   Amount              YTD
  Exempt Shift Differential Pa06/16/2020-06/30/2020            0                0             583.34       6,840.99    OASDI                                          261.52         3,334.30
  Quarterly Performance Bon                                                                                2,406.85    Medicare                                        61.17           779.80
  Relocation Gross Up                                                                                      1,634.17    Federal Withholding                            714.71         8,760.10
  Cash Card Award Add to Co                                                                                  232.05    State Tax - OR                                 320.00         3,901.00
  Base Wages for Salary Pay06/16/2020-06/30/2020               0                   0        3,645.84      42,755.77    OR WBF - ORWBF                                   0.95            11.14
                                                                                                                       Oregon Statewide Transit Tax - O                 4.18            51.18




  Hours and Earnings                                                                        4,229.18      53,869.83 Taxes                                           1,362.53        16,837.52

                                  Before-Tax Deductions                                                                              After-Tax Deductions
  Description                                                     Amount                    YTD Description                                                         Amount               YTD
  401K Deduction                                                   42.30                2,495.26 Cash Card Award Offset                                                                145.00
  401K Bonus and Commission Deduction                                                     120.35 Employee Stock Purchase Plan                                        422.92          4,046.97
  Health Savings Account - Fidelity Plan                             22.73                227.30



  Before-Tax Deductions                                              65.03              2,842.91 After-Tax Deductions                                                422.92          4,191.97

                                       Employer Paid                                                                                Taxable Wages
  Description                                                     Amount                    YTD    Description                                                      Amount               YTD
  401K Employer Match                                              84.60                2,319.55   OASDI - Taxable Wages                                           4,218.09         53,779.03
  Basic Life II                                                     3.18                   34.98   Medicare - Taxable Wages                                        4,218.09         53,779.03
  Long Term Disability II                                           8.46                   93.06   Federal Withholding - Taxable Wages                             4,175.79         51,163.42
                                                                                                   State Tax Taxable Wages - OR                                    4,175.79         51,163.42


  Employer Paid                                                      96.24              2,447.59

                                                                                                                    Federal                                                             State
  Marital Status                                                                                                     Single                                                            Single
  Allowances                                                                                                              0                                                                 0
  Additional Withholding                                                                                                  0                                                                 0

                                                                                       Payment Information
  Bank                                         Account Name                                          Account Number                           USD Amount           Payment Amount
                                                                                                                                                                         2,378.70       USD




      Complaint 75                                                                                                                                                       Exhibit 18
                                                                                                                                                     REMOVAL EXHIBIT 2
                                                                                                                                                          Page 77 of 95
            Case 3:21-cv-00125-MO                                      Document 1-2                            Filed 01/27/21                        Page 78 of 95




262




               Intel Corporation 2200 Mission College Blvd Santa Clara, CA 95054        +1 408-765-8080   Oregon Business Identification Number 231120-6   Pay Rate Type Salaried
  Name                                Company                                             Employee ID       Pay Period Begin        Pay Period End              Check Date     Check Number
  David Ollodart                      Intel Corporation                                                          07/01/2020             07/15/2020              07/15/2020

                                                               Gross Pay      Before-Tax Deductions                            Taxes       After-Tax Deductions                       Net Pay
  Current                                                       4,229.18                      65.03                         1,362.52                     422.92                      2,378.71
  YTD                                                          58,099.01                   2,907.94                        18,200.04                   4,614.89                     32,376.14

                                            Hours and Earnings                                                                                     Taxes
  Description                 Dates                        Hours             Rate            Amount            YTD     Description                                   Amount              YTD
  Exempt Shift Differential Pa07/01/2020-07/15/2020            0                0             583.34       7,424.33    OASDI                                          261.52         3,595.82
  Quarterly Performance Bon                                                                                2,406.85    Medicare                                        61.16           840.96
  Relocation Gross Up                                                                                      1,634.17    Federal Withholding                            714.71         9,474.81
  Cash Card Award Add to Co                                                                                  232.05    State Tax - OR                                 320.00         4,221.00
  Base Wages for Salary Pay07/01/2020-07/15/2020               0                   0        3,645.84      46,401.61    OR WBF - ORWBF                                   0.95            12.09
                                                                                                                       Oregon Statewide Transit Tax - O                 4.18            55.36




  Hours and Earnings                                                                        4,229.18      58,099.01 Taxes                                           1,362.52        18,200.04

                                  Before-Tax Deductions                                                                              After-Tax Deductions
  Description                                                     Amount                    YTD Description                                                         Amount               YTD
  401K Deduction                                                   42.30                2,537.56 Cash Card Award Offset                                                                145.00
  401K Bonus and Commission Deduction                                                     120.35 Employee Stock Purchase Plan                                        422.92          4,469.89
  Health Savings Account - Fidelity Plan                             22.73                250.03



  Before-Tax Deductions                                              65.03              2,907.94 After-Tax Deductions                                                422.92          4,614.89

                                       Employer Paid                                                                                Taxable Wages
  Description                                                     Amount                    YTD    Description                                                      Amount               YTD
  401K Employer Match                                              84.60                2,404.15   OASDI - Taxable Wages                                           4,218.09         57,997.12
  Basic Life II                                                     3.18                   38.16   Medicare - Taxable Wages                                        4,218.09         57,997.12
  Long Term Disability II                                           8.46                  101.52   Federal Withholding - Taxable Wages                             4,175.79         55,339.21
                                                                                                   State Tax Taxable Wages - OR                                    4,175.79         55,339.21


  Employer Paid                                                      96.24              2,543.83

                                                                                                                    Federal                                                             State
  Marital Status                                                                                                     Single                                                            Single
  Allowances                                                                                                              0                                                                 0
  Additional Withholding                                                                                                  0                                                                 0

                                                                                       Payment Information
  Bank                                         Account Name                                          Account Number                           USD Amount           Payment Amount
                                                                                                                                                                         2,378.71       USD




      Complaint 76                                                                                                                                                       Exhibit 18
                                                                                                                                                     REMOVAL EXHIBIT 2
                                                                                                                                                          Page 78 of 95
            Case 3:21-cv-00125-MO                                      Document 1-2                            Filed 01/27/21                        Page 79 of 95




263




               Intel Corporation 2200 Mission College Blvd Santa Clara, CA 95054        +1 408-765-8080   Oregon Business Identification Number 231120-6   Pay Rate Type Salaried
  Name                                Company                                             Employee ID       Pay Period Begin        Pay Period End              Check Date     Check Number
  David Ollodart                      Intel Corporation                                                          07/16/2020             07/31/2020              07/31/2020

                                                               Gross Pay      Before-Tax Deductions                            Taxes       After-Tax Deductions                       Net Pay
  Current                                                       4,229.18                      65.03                         1,362.53                     422.92                      2,378.70
  YTD                                                          64,775.81                   2,996.26                        20,478.59                   5,345.62                     35,955.34

                                            Hours and Earnings                                                                                     Taxes
  Description                 Dates                        Hours             Rate            Amount            YTD     Description                                   Amount              YTD
  Exempt Shift Differential Pa07/16/2020-07/31/2020            0                0             583.34       8,007.67    OASDI                                          261.53         4,009.10
  Quarterly Performance Bon                                                                                4,734.90    Medicare                                        61.16           937.61
  Relocation Gross Up                                                                                      1,634.17    Federal Withholding                            714.71        10,722.88
  Cash Card Award Add to Co                                                                                  351.62    State Tax - OR                                 320.00         4,734.00
  Base Wages for Salary Pay07/16/2020-07/31/2020               0                   0        3,645.84      50,047.45    OR WBF - ORWBF                                   0.95            13.04
                                                                                                                       Oregon Statewide Transit Tax - O                 4.18            61.96




  Hours and Earnings                                                                        4,229.18      64,775.81 Taxes                                           1,362.53        20,478.59

                                  Before-Tax Deductions                                                                              After-Tax Deductions
  Description                                                     Amount                    YTD Description                                                         Amount               YTD
  401K Deduction                                                   42.30                2,579.86 Cash Card Award Offset                                                                220.00
  401K Bonus and Commission Deduction                                                     143.64 Employee Stock Purchase Plan                                        422.92          5,125.62
  Health Savings Account - Fidelity Plan                             22.73                272.76



  Before-Tax Deductions                                              65.03              2,996.26 After-Tax Deductions                                                422.92          5,345.62

                                       Employer Paid                                                                                Taxable Wages
  Description                                                     Amount                    YTD    Description                                                      Amount               YTD
  401K Employer Match                                              84.60                2,535.33   OASDI - Taxable Wages                                           4,218.09         64,662.83
  Basic Life II                                                     3.18                   41.34   Medicare - Taxable Wages                                        4,218.09         64,662.83
  Long Term Disability II                                           8.46                  109.98   Federal Withholding - Taxable Wages                             4,175.79         61,939.33
                                                                                                   State Tax Taxable Wages - OR                                    4,175.79         61,939.33


  Employer Paid                                                      96.24              2,686.65

                                                                                                                    Federal                                                             State
  Marital Status                                                                                                     Single                                                            Single
  Allowances                                                                                                              0                                                                 0
  Additional Withholding                                                                                                  0                                                                 0

                                                                                       Payment Information
  Bank                                         Account Name                                          Account Number                           USD Amount           Payment Amount
                                                                                                                                                                         2,378.70       USD




      Complaint 77                                                                                                                                                       Exhibit 18
                                                                                                                                                     REMOVAL EXHIBIT 2
                                                                                                                                                          Page 79 of 95
            Case 3:21-cv-00125-MO                                      Document 1-2                            Filed 01/27/21                        Page 80 of 95




264




               Intel Corporation 2200 Mission College Blvd Santa Clara, CA 95054        +1 408-765-8080   Oregon Business Identification Number 231120-6   Pay Rate Type Salaried
  Name                                Company                                             Employee ID       Pay Period Begin        Pay Period End              Check Date     Check Number
  David Ollodart                      Intel Corporation                                                          07/16/2020             07/31/2020              07/21/2020

                                                               Gross Pay      Before-Tax Deductions                            Taxes       After-Tax Deductions                       Net Pay
  Current                                                          79.71                       0.00                            29.71                      50.00                          0.00
  YTD                                                          58,178.72                   2,907.94                        18,229.75                   4,664.89                     32,376.14

                                         Hours and Earnings                                                                                        Taxes
  Description                  Dates                    Hours                Rate            Amount            YTD     Description                                   Amount              YTD
  Exempt Shift Differential Pa                                                                             7,424.33    OASDI                                           4.94          3,600.76
  Quarterly Performance Bon                                                                                2,406.85    Medicare                                        1.15            842.11
  Relocation Gross Up                                                                                      1,634.17    Federal Withholding                            17.54          9,492.35
  Cash Card Award Add to Co07/16/2020-07/31/2020            0                      0           79.71         311.76    State Tax - OR                                  6.00          4,227.00
  Base Wages for Salary Pay                                                                               46,401.61    OR WBF - ORWBF                                                   12.09
                                                                                                                       Oregon Statewide Transit Tax - O                 0.08            55.44




  Hours and Earnings                                                                           79.71      58,178.72 Taxes                                              29.71        18,229.75

                                  Before-Tax Deductions                                                                              After-Tax Deductions
  Description                                                     Amount                    YTD Description                                                         Amount               YTD
  401K Deduction                                                                        2,537.56 Cash Card Award Offset                                              50.00             195.00
  401K Bonus and Commission Deduction                                                     120.35 Employee Stock Purchase Plan                                                        4,469.89
  Health Savings Account - Fidelity Plan                                                  250.03



  Before-Tax Deductions                                               0.00              2,907.94 After-Tax Deductions                                                  50.00         4,664.89

                                       Employer Paid                                                                                Taxable Wages
  Description                                                     Amount                    YTD    Description                                                      Amount               YTD
  401K Employer Match                                                                   2,404.15   OASDI - Taxable Wages                                             79.71          58,076.83
  Basic Life II                                                                            38.16   Medicare - Taxable Wages                                          79.71          58,076.83
  Long Term Disability II                                                                 101.52   Federal Withholding - Taxable Wages                               79.71          55,418.92
                                                                                                   State Tax Taxable Wages - OR                                      79.71          55,418.92


  Employer Paid                                                       0.00              2,543.83

                                                                                                                    Federal                                                             State
  Marital Status                                                                                                     Single                                                            Single
  Allowances                                                                                                              0                                                                 0
  Additional Withholding                                                                                                  0                                                                 0

                                                                                       Payment Information
  Bank                                         Account Name                                          Account Number                           USD Amount           Payment Amount
                                                                                                                                                                             0.00       USD




      Complaint 78                                                                                                                                                       Exhibit 18
                                                                                                                                                     REMOVAL EXHIBIT 2
                                                                                                                                                          Page 80 of 95
            Case 3:21-cv-00125-MO                                      Document 1-2                            Filed 01/27/21                        Page 81 of 95




265




               Intel Corporation 2200 Mission College Blvd Santa Clara, CA 95054        +1 408-765-8080   Oregon Business Identification Number 231120-6   Pay Rate Type Salaried
  Name                                Company                                             Employee ID       Pay Period Begin        Pay Period End              Check Date     Check Number
  David Ollodart                      Intel Corporation                                                          07/16/2020             07/31/2020              07/24/2020

                                                               Gross Pay      Before-Tax Deductions                            Taxes       After-Tax Deductions                       Net Pay
  Current                                                          39.86                       0.00                            14.86                      25.00                          0.00
  YTD                                                          58,218.58                   2,907.94                        18,244.61                   4,689.89                     32,376.14

                                         Hours and Earnings                                                                                        Taxes
  Description                  Dates                    Hours                Rate            Amount            YTD     Description                                   Amount              YTD
  Exempt Shift Differential Pa                                                                             7,424.33    OASDI                                           2.47          3,603.23
  Quarterly Performance Bon                                                                                2,406.85    Medicare                                        0.58            842.69
  Relocation Gross Up                                                                                      1,634.17    Federal Withholding                             8.77          9,501.12
  Cash Card Award Add to Co07/16/2020-07/31/2020            0                      0           39.86         351.62    State Tax - OR                                  3.00          4,230.00
  Base Wages for Salary Pay                                                                               46,401.61    OR WBF - ORWBF                                                   12.09
                                                                                                                       Oregon Statewide Transit Tax - O                 0.04            55.48




  Hours and Earnings                                                                           39.86      58,218.58 Taxes                                              14.86        18,244.61

                                  Before-Tax Deductions                                                                              After-Tax Deductions
  Description                                                     Amount                    YTD Description                                                         Amount               YTD
  401K Deduction                                                                        2,537.56 Cash Card Award Offset                                              25.00             220.00
  401K Bonus and Commission Deduction                                                     120.35 Employee Stock Purchase Plan                                                        4,469.89
  Health Savings Account - Fidelity Plan                                                  250.03



  Before-Tax Deductions                                               0.00              2,907.94 After-Tax Deductions                                                  25.00         4,689.89

                                       Employer Paid                                                                                Taxable Wages
  Description                                                     Amount                    YTD    Description                                                      Amount               YTD
  401K Employer Match                                                                   2,404.15   OASDI - Taxable Wages                                             39.86          58,116.69
  Basic Life II                                                                            38.16   Medicare - Taxable Wages                                          39.86          58,116.69
  Long Term Disability II                                                                 101.52   Federal Withholding - Taxable Wages                               39.86          55,458.78
                                                                                                   State Tax Taxable Wages - OR                                      39.86          55,458.78


  Employer Paid                                                       0.00              2,543.83

                                                                                                                    Federal                                                             State
  Marital Status                                                                                                     Single                                                            Single
  Allowances                                                                                                              0                                                                 0
  Additional Withholding                                                                                                  0                                                                 0

                                                                                       Payment Information
  Bank                                         Account Name                                          Account Number                           USD Amount           Payment Amount
                                                                                                                                                                             0.00       USD




      Complaint 79                                                                                                                                                       Exhibit 18
                                                                                                                                                     REMOVAL EXHIBIT 2
                                                                                                                                                          Page 81 of 95
            Case 3:21-cv-00125-MO                                      Document 1-2                            Filed 01/27/21                        Page 82 of 95




266




               Intel Corporation 2200 Mission College Blvd Santa Clara, CA 95054        +1 408-765-8080   Oregon Business Identification Number 231120-6   Pay Rate Type Salaried
  Name                                Company                                             Employee ID       Pay Period Begin        Pay Period End              Check Date     Check Number
  David Ollodart                      Intel Corporation                                                          07/16/2020             07/31/2020              07/28/2020

                                                               Gross Pay      Before-Tax Deductions                            Taxes       After-Tax Deductions                       Net Pay
  Current                                                       2,328.05                      23.29                           871.45                     232.81                      1,200.50
  YTD                                                          60,546.63                   2,931.23                        19,116.06                   4,922.70                     33,576.64

                                         Hours and Earnings                                                                                        Taxes
  Description                  Dates                    Hours                Rate            Amount            YTD     Description                                   Amount              YTD
  Exempt Shift Differential Pa                                                                             7,424.33    OASDI                                          144.34         3,747.57
  Quarterly Performance Bon07/16/2020-07/31/2020            0                      0        2,328.05       4,734.90    Medicare                                        33.76           876.45
  Relocation Gross Up                                                                                      1,634.17    Federal Withholding                            507.05        10,008.17
  Cash Card Award Add to Co                                                                                  351.62    State Tax - OR                                 184.00         4,414.00
  Base Wages for Salary Pay                                                                               46,401.61    OR WBF - ORWBF                                                   12.09
                                                                                                                       Oregon Statewide Transit Tax - O                 2.30            57.78




  Hours and Earnings                                                                        2,328.05      60,546.63 Taxes                                             871.45        19,116.06

                                  Before-Tax Deductions                                                                              After-Tax Deductions
  Description                                                     Amount                    YTD Description                                                         Amount               YTD
  401K Deduction                                                                        2,537.56 Cash Card Award Offset                                                                220.00
  401K Bonus and Commission Deduction                                23.29                143.64 Employee Stock Purchase Plan                                        232.81          4,702.70
  Health Savings Account - Fidelity Plan                                                  250.03



  Before-Tax Deductions                                              23.29              2,931.23 After-Tax Deductions                                                232.81          4,922.70

                                       Employer Paid                                                                                Taxable Wages
  Description                                                     Amount                    YTD    Description                                                      Amount               YTD
  401K Employer Match                                              46.58                2,450.73   OASDI - Taxable Wages                                           2,328.05         60,444.74
  Basic Life II                                                                            38.16   Medicare - Taxable Wages                                        2,328.05         60,444.74
  Long Term Disability II                                                                 101.52   Federal Withholding - Taxable Wages                             2,304.76         57,763.54
                                                                                                   State Tax Taxable Wages - OR                                    2,304.76         57,763.54


  Employer Paid                                                      46.58              2,590.41

                                                                                                                    Federal                                                             State
  Marital Status                                                                                                     Single                                                            Single
  Allowances                                                                                                              0                                                                 0
  Additional Withholding                                                                                                  0                                                                 0

                                                                                       Payment Information
  Bank                                         Account Name                                          Account Number                           USD Amount           Payment Amount
                                                                                                                                                                         1,200.50       USD




      Complaint 80                                                                                                                                                       Exhibit 18
                                                                                                                                                     REMOVAL EXHIBIT 2
                                                                                                                                                          Page 82 of 95
            Case 3:21-cv-00125-MO                                      Document 1-2                            Filed 01/27/21                        Page 83 of 95




267




               Intel Corporation 2200 Mission College Blvd Santa Clara, CA 95054        +1 408-765-8080   Oregon Business Identification Number 231120-6   Pay Rate Type Salaried
  Name                                Company                                             Employee ID       Pay Period Begin        Pay Period End              Check Date     Check Number
  David Ollodart                      Intel Corporation                                                          08/01/2020             08/15/2020              08/14/2020

                                                               Gross Pay      Before-Tax Deductions                            Taxes       After-Tax Deductions                       Net Pay
  Current                                                       4,729.18                      65.03                         1,555.41                     422.92                      2,685.82
  YTD                                                          69,504.99                   3,061.29                        22,034.00                   5,768.54                     38,641.16

                                            Hours and Earnings                                                                                     Taxes
  Description                 Dates                        Hours             Rate            Amount            YTD     Description                                   Amount              YTD
  Exempt Shift Differential Pa08/01/2020-08/15/2020            0                0             583.34       8,591.01    OASDI                                          292.52         4,301.62
  Factory Excellence Bonus E08/01/2020-08/15/2020              0                0             500.00         500.00    Medicare                                        68.41         1,006.02
  Quarterly Performance Bon                                                                                4,734.90    Federal Withholding                            824.85        11,547.73
  Relocation Gross Up                                                                                      1,634.17    State Tax - OR                                 364.00         5,098.00
  Cash Card Award Add to Co                                                                                  351.62    OR WBF - ORWBF                                   0.95            13.99
  Base Wages for Salary Pay08/01/2020-08/15/2020               0                   0        3,645.84      53,693.29    Oregon Statewide Transit Tax - O                 4.68            66.64




  Hours and Earnings                                                                        4,729.18      69,504.99 Taxes                                           1,555.41        22,034.00

                                  Before-Tax Deductions                                                                              After-Tax Deductions
  Description                                                     Amount                    YTD Description                                                         Amount               YTD
  401K Deduction                                                   42.30                2,622.16 Cash Card Award Offset                                                                220.00
  401K Bonus and Commission Deduction                                                     143.64 Employee Stock Purchase Plan                                        422.92          5,548.54
  Health Savings Account - Fidelity Plan                             22.73                295.49



  Before-Tax Deductions                                              65.03              3,061.29 After-Tax Deductions                                                422.92          5,768.54

                                       Employer Paid                                                                                Taxable Wages
  Description                                                     Amount                    YTD    Description                                                      Amount               YTD
  401K Employer Match                                              84.60                2,619.93   OASDI - Taxable Wages                                           4,718.09         69,380.92
  Basic Life II                                                     3.18                   44.52   Medicare - Taxable Wages                                        4,718.09         69,380.92
  Long Term Disability II                                           8.46                  118.44   Federal Withholding - Taxable Wages                             4,675.79         66,615.12
                                                                                                   State Tax Taxable Wages - OR                                    4,675.79         66,615.12


  Employer Paid                                                      96.24              2,782.89

                                                                                                                    Federal                                                             State
  Marital Status                                                                                                     Single                                                            Single
  Allowances                                                                                                              0                                                                 0
  Additional Withholding                                                                                                  0                                                                 0

                                                                                       Payment Information
  Bank                                         Account Name                                          Account Number                           USD Amount           Payment Amount
                                                                                                                                                                         2,685.82       USD




      Complaint 81                                                                                                                                                       Exhibit 18
                                                                                                                                                     REMOVAL EXHIBIT 2
                                                                                                                                                          Page 83 of 95
            Case 3:21-cv-00125-MO                                      Document 1-2                            Filed 01/27/21                        Page 84 of 95




268




               Intel Corporation 2200 Mission College Blvd Santa Clara, CA 95054        +1 408-765-8080   Oregon Business Identification Number 231120-6   Pay Rate Type Salaried
  Name                                Company                                             Employee ID       Pay Period Begin        Pay Period End              Check Date     Check Number
  David Ollodart                      Intel Corporation                                                          08/16/2020             08/31/2020              08/31/2020

                                                               Gross Pay      Before-Tax Deductions                            Taxes       After-Tax Deductions                       Net Pay
  Current                                                       4,229.18                      65.03                         1,362.53                     422.92                      2,378.70
  YTD                                                          73,734.17                   3,126.32                        23,396.53                   6,191.46                     41,019.86

                                            Hours and Earnings                                                                                     Taxes
  Description                 Dates                        Hours             Rate            Amount            YTD     Description                                   Amount              YTD
  Exempt Shift Differential Pa08/16/2020-08/31/2020            0                0             583.34       9,174.35    OASDI                                          261.52         4,563.14
  Factory Excellence Bonus E                                                                                 500.00    Medicare                                        61.17         1,067.19
  Quarterly Performance Bon                                                                                4,734.90    Federal Withholding                            714.71        12,262.44
  Relocation Gross Up                                                                                      1,634.17    State Tax - OR                                 320.00         5,418.00
  Cash Card Award Add to Co                                                                                  351.62    OR WBF - ORWBF                                   0.95            14.94
  Base Wages for Salary Pay08/16/2020-08/31/2020               0                   0        3,645.84      57,339.13    Oregon Statewide Transit Tax - O                 4.18            70.82




  Hours and Earnings                                                                        4,229.18      73,734.17 Taxes                                           1,362.53        23,396.53

                                  Before-Tax Deductions                                                                              After-Tax Deductions
  Description                                                     Amount                    YTD Description                                                         Amount               YTD
  401K Deduction                                                   42.30                2,664.46 Cash Card Award Offset                                                                220.00
  401K Bonus and Commission Deduction                                                     143.64 Employee Stock Purchase Plan                                        422.92          5,971.46
  Health Savings Account - Fidelity Plan                             22.73                318.22



  Before-Tax Deductions                                              65.03              3,126.32 After-Tax Deductions                                                422.92          6,191.46

                                       Employer Paid                                                                                Taxable Wages
  Description                                                     Amount                    YTD    Description                                                      Amount               YTD
  401K Employer Match                                              84.60                2,704.53   OASDI - Taxable Wages                                           4,218.09         73,599.01
  Basic Life II                                                     3.18                   47.70   Medicare - Taxable Wages                                        4,218.09         73,599.01
  Long Term Disability II                                           8.46                  126.90   Federal Withholding - Taxable Wages                             4,175.79         70,790.91
                                                                                                   State Tax Taxable Wages - OR                                    4,175.79         70,790.91


  Employer Paid                                                      96.24              2,879.13

                                                                                                                    Federal                                                             State
  Marital Status                                                                                                     Single                                                            Single
  Allowances                                                                                                              0                                                                 0
  Additional Withholding                                                                                                  0                                                                 0

                                                                                       Payment Information
  Bank                                         Account Name                                          Account Number                           USD Amount           Payment Amount
                                                                                                                                                                         2,378.70       USD




      Complaint 82                                                                                                                                                       Exhibit 18
                                                                                                                                                     REMOVAL EXHIBIT 2
                                                                                                                                                          Page 84 of 95
            Case 3:21-cv-00125-MO                                       Document 1-2                        Filed 01/27/21                          Page 85 of 95




269




                            Intel Corporation 2200 Mission College Blvd Santa Clara, CA 95054     +1 408-765-8080    Oregon Business Identification Number 231120-6
  Name                                 Company                                          Employee ID      Pay Period Begin          Pay Period End            Check Date        Check Number
  David Ollodart                       Intel Corporation                                                      09/01/2020               09/15/2020            09/04/2020

                                                                Gross Pay      Before-Tax Deductions                          Taxes       After-Tax Deductions                      Net Pay
  Current                                                            0.00                       0.00                           0.00                     -11.28                        11.28
  YTD                                                           73,734.17                   3,126.32                      23,396.53                   6,180.18                    41,031.14

                                               Hours and Earnings                                                                                 Taxes
  Description                  Dates                          Hours           Rate        Amount             YTD      Description                                     Amount            YTD
  Exempt Shift Differential Pa                                                                           9,174.35     OASDI                                             0.00        4,563.14
  Factory Excellence Bonus E                                                                               500.00     Medicare                                          0.00        1,067.19
  Quarterly Performance Bon                                                                              4,734.90     Federal Withholding                                          12,262.44
  Relocation Gross Up                                                                                    1,634.17     State Tax - OR                                                5,418.00
  Cash Card Award Add to Co                                                                                351.62     OR WBF - ORWBF                                                   14.94
  Base Wages for Salary Pay                                                                             57,339.13     Oregon Statewide Transit Tax - O                                 70.82




  Hours and Earnings                                                                            0.00    73,734.17 Taxes                                                 0.00       23,396.53

                                   Before-Tax Deductions                                                                            After-Tax Deductions
  Description                                                      Amount                 YTD    Description                                                      Amount                YTD
  401K Deduction                                                                      2,664.46   Cash Card Award Offset                                                               220.00
  401K Bonus and Commission Deduction                                                   143.64   Employee Stock Purchase Plan Refund                                  -11.28          -11.28
  Health Savings Account - Fidelity Plan                                                318.22   Employee Stock Purchase Plan                                                       5,971.46



  Before-Tax Deductions                                                0.00           3,126.32 After-Tax Deductions                                                   -11.28        6,180.18

                                        Employer Paid                                                                             Taxable Wages
  Description                                                      Amount                 YTD    Description                                                      Amount                YTD
  401K Employer Match                                                                 2,704.53   OASDI - Taxable Wages                                              0.00           73,599.01
  Basic Life II                                                                          47.70   Medicare - Taxable Wages                                           0.00           73,599.01
  Long Term Disability II                                                               126.90   Federal Withholding - Taxable Wages                                0.00           70,790.91
                                                                                                 State Tax Taxable Wages - OR                                       0.00           70,790.91


  Employer Paid                                                        0.00           2,879.13

                                                                                                                    Federal                                                            State
  Marital Status                                                                                                     Single                                                           Single
  Allowances                                                                                                              0                                                                0
  Additional Withholding                                                                                                  0                                                                0

                                                                                     Payment Information
  Bank                                          Account Name                                       Account Number                            USD Amount          Payment Amount
                                                                                                                                                                          11.28        USD




      Complaint 83                                                                                                                                                      Exhibit 18
                                                                                                                                                    REMOVAL EXHIBIT 2
                                                                                                                                                         Page 85 of 95
            Case 3:21-cv-00125-MO                                      Document 1-2                            Filed 01/27/21                        Page 86 of 95




270




               Intel Corporation 2200 Mission College Blvd Santa Clara, CA 95054        +1 408-765-8080   Oregon Business Identification Number 231120-6   Pay Rate Type Salaried
  Name                                Company                                             Employee ID       Pay Period Begin        Pay Period End              Check Date     Check Number
  David Ollodart                      Intel Corporation                                                          09/01/2020             09/15/2020              09/09/2020

                                                               Gross Pay      Before-Tax Deductions                            Taxes       After-Tax Deductions                       Net Pay
  Current                                                          39.85                       0.00                            14.85                      25.00                          0.00
  YTD                                                          73,774.02                   3,126.32                        23,411.38                   6,205.18                     41,031.14

                                         Hours and Earnings                                                                                        Taxes
  Description                  Dates                    Hours                Rate            Amount            YTD     Description                                   Amount              YTD
  Exempt Shift Differential Pa                                                                             9,174.35    OASDI                                           2.47          4,565.61
  Factory Excellence Bonus E                                                                                 500.00    Medicare                                        0.57          1,067.76
  Quarterly Performance Bon                                                                                4,734.90    Federal Withholding                             8.77         12,271.21
  Relocation Gross Up                                                                                      1,634.17    State Tax - OR                                  3.00          5,421.00
  Cash Card Award Add to Co09/01/2020-09/13/2020            0                      0           39.85         391.47    OR WBF - ORWBF                                                   14.94
  Base Wages for Salary Pay                                                                               57,339.13    Oregon Statewide Transit Tax - O                 0.04            70.86




  Hours and Earnings                                                                           39.85      73,774.02 Taxes                                              14.85        23,411.38

                                  Before-Tax Deductions                                                                              After-Tax Deductions
  Description                                                     Amount                    YTD    Description                                                      Amount               YTD
  401K Deduction                                                                        2,664.46   Cash Card Award Offset                                            25.00             245.00
  401K Bonus and Commission Deduction                                                     143.64   Employee Stock Purchase Plan Refund                                                 -11.28
  Health Savings Account - Fidelity Plan                                                  318.22   Employee Stock Purchase Plan                                                      5,971.46



  Before-Tax Deductions                                               0.00              3,126.32 After-Tax Deductions                                                  25.00         6,205.18

                                       Employer Paid                                                                                Taxable Wages
  Description                                                     Amount                    YTD    Description                                                      Amount               YTD
  401K Employer Match                                                                   2,704.53   OASDI - Taxable Wages                                             39.85          73,638.86
  Basic Life II                                                                            47.70   Medicare - Taxable Wages                                          39.85          73,638.86
  Long Term Disability II                                                                 126.90   Federal Withholding - Taxable Wages                               39.85          70,830.76
                                                                                                   State Tax Taxable Wages - OR                                      39.85          70,830.76


  Employer Paid                                                       0.00              2,879.13

                                                                                                                    Federal                                                             State
  Marital Status                                                                                                     Single                                                            Single
  Allowances                                                                                                              0                                                                 0
  Additional Withholding                                                                                                  0                                                                 0

                                                                                       Payment Information
  Bank                                         Account Name                                          Account Number                           USD Amount           Payment Amount
                                                                                                                                                                             0.00       USD




      Complaint 84                                                                                                                                                       Exhibit 18
                                                                                                                                                     REMOVAL EXHIBIT 2
                                                                                                                                                          Page 86 of 95
            Case 3:21-cv-00125-MO                                      Document 1-2                            Filed 01/27/21                        Page 87 of 95




271




               Intel Corporation 2200 Mission College Blvd Santa Clara, CA 95054        +1 408-765-8080   Oregon Business Identification Number 231120-6   Pay Rate Type Salaried
  Name                                Company                                             Employee ID       Pay Period Begin        Pay Period End              Check Date     Check Number
  David Ollodart                      Intel Corporation                                                          09/01/2020             09/15/2020              09/10/2020

                                                               Gross Pay      Before-Tax Deductions                            Taxes       After-Tax Deductions                       Net Pay
  Current                                                       3,460.25                      57.34                         1,059.45                     346.03                      1,997.43
  YTD                                                          77,234.27                   3,183.66                        24,470.83                   6,551.21                     43,028.57

                                            Hours and Earnings                                                                                     Taxes
  Description                 Dates                        Hours             Rate            Amount            YTD     Description                                   Amount              YTD
  Exempt Shift Differential Pa09/01/2020-09/13/2020            0                0             477.28       9,651.63    OASDI                                          213.85         4,779.46
  Factory Excellence Bonus E                                                                                 500.00    Medicare                                        50.02         1,117.78
  Quarterly Performance Bon                                                                                4,734.90    Federal Withholding                            538.39        12,809.60
  Relocation Gross Up                                                                                      1,634.17    State Tax - OR                                 253.00         5,674.00
  Cash Card Award Add to Co                                                                                  391.47    OR WBF - ORWBF                                   0.78            15.72
  Base Wages for Salary Pay09/01/2020-09/13/2020               0                   0        2,982.97      60,322.10    Oregon Statewide Transit Tax - O                 3.41            74.27




  Hours and Earnings                                                                        3,460.25      77,234.27 Taxes                                           1,059.45        24,470.83

                                  Before-Tax Deductions                                                                              After-Tax Deductions
  Description                                                     Amount                    YTD    Description                                                      Amount               YTD
  401K Deduction                                                   34.61                2,699.07   Cash Card Award Offset                                                              245.00
  401K Bonus and Commission Deduction                                                     143.64   Employee Stock Purchase Plan Refund                                                 -11.28
  Health Savings Account - Fidelity Plan                             22.73                340.95   Employee Stock Purchase Plan                                      346.03          6,317.49



  Before-Tax Deductions                                              57.34              3,183.66 After-Tax Deductions                                                346.03          6,551.21

                                       Employer Paid                                                                                Taxable Wages
  Description                                                     Amount                    YTD    Description                                                      Amount               YTD
  401K Employer Match                                              69.22                2,773.75   OASDI - Taxable Wages                                           3,449.16         77,088.02
  Basic Life II                                                     3.18                   50.88   Medicare - Taxable Wages                                        3,449.16         77,088.02
  Long Term Disability II                                           8.46                  135.36   Federal Withholding - Taxable Wages                             3,414.55         74,245.31
                                                                                                   State Tax Taxable Wages - OR                                    3,414.55         74,245.31


  Employer Paid                                                      80.86              2,959.99

                                                                                                                    Federal                                                             State
  Marital Status                                                                                                     Single                                                            Single
  Allowances                                                                                                              0                                                                 0
  Additional Withholding                                                                                                  0                                                                 0

                                                                                       Payment Information
  Bank                                         Account Name                                          Account Number                           USD Amount           Payment Amount
                                                                                                                                                                         1,997.43       USD




      Complaint 85                                                                                                                                                       Exhibit 18
                                                                                                                                                     REMOVAL EXHIBIT 2
                                                                                                                                                          Page 87 of 95
        Case 3:21-cv-00125-MO   Document 1-2   Filed 01/27/21   Page 88 of 95




272   Exhibit 19
273
      This page intentionaly left blank.




      Complaint 86                                                     Exhibit 19
                                                                REMOVAL EXHIBIT 2
                                                                     Page 88 of 95
                 Case 3:21-cv-00125-MO                  Document 1-2            Filed 01/27/21            Page 89 of 95





    274                                                              !"




                                                                                                                         



          
         

                                                                                 
           !"                             




               "  # !  $
             % & 
              !"   !   !'  ! 
             ! ()*%!+ *%



            %',- . , %!* /    ' & +!'  %!'' '0. ,    #' .,!'$  ,& 
            !' ++ +1' 1+& '2  !  '. ,  +  ' '! ! ',!-  3!      3
            ! '! ! '  '! ! '!4  +  + 3) !&!+& +!!' %3',.! %
               ' ! % % 



                 % !' *3  ' ! &  & 
                 %  '   & 1'  &!' 4&  .! 
                 5%!'!'  % & !.   !'&    !' ! '  '   3 &  '%'!'
                 6-  3!!'3    ! '%! .! %&  3 
                 -   !' 4 3'& % 3  +&  . ,
                  !'3 &  %% ' % !'! 2!         '  ,3  . ,&  3!'!3&
                    '' + &  ' 




              !"   !   !'  ! 
             % & 
               "  # !  $               
             ! *%!+ *%



            * % %!+  %%1. ,%!+ 6




# #                                                                                                                     ###$# %&'(


            Complaint 87                                                                                              Exhibit 19
                                                                                                          REMOVAL EXHIBIT 2
                                                                                                               Page 89 of 95
        Case 3:21-cv-00125-MO   Document 1-2   Filed 01/27/21   Page 90 of 95




275   Exhibit 20
276
      This page intentionaly left blank.




      Complaint 88                                                     Exhibit 20
                                                                REMOVAL EXHIBIT 2
                                                                     Page 90 of 95
                 Case 3:21-cv-00125-MO             Document 1-2   Filed 01/27/21       Page 91 of 95





    277                                                     !!"#$%




                                                                                                   



           
         

                                                                       
          !" #$$ " $$    $




&!                                                                                                &&&'& (


            Complaint 89                                                                          Exhibit 20
                                                                                       REMOVAL EXHIBIT 2
                                                                                            Page 91 of 95
                 Case 3:21-cv-00125-MO                 Document 1-2           Filed 01/27/21          Page 92 of 95





    278                                                               !!"#$%




               #$$
             %  &
             !" #$$ " $$   $    $
            ' (                       
              !  



            ) *    +      $  $ ( ), *+  *
            -(   ($ 



            '(  (- * $   .     $ , + (.   /( 
             (    ( ) -* (  ( *-(" +$" 0 (.  0-( (
            ( $+ + -'(   ( $$  (  $ (-   00 "$
             (  (* $$   (  ($



            '( - (    ( $$/  (   (+*1( 22---324        1  1
            ' $ 1'  15 " 2 267892 0: ;;<( $:=*- : (>( >  =? :
            6&8688= :81



            )  (+*     




            5"



            !




!                                                                                                                 &&&'& (


            Complaint 90                                                                                           Exhibit 20
                                                                                                       REMOVAL EXHIBIT 2
                                                                                                            Page 92 of 95
        Case 3:21-cv-00125-MO   Document 1-2   Filed 01/27/21   Page 93 of 95




279   Exhibit 21
280
      This page intentionaly left blank.




      Complaint 91                                                     Exhibit 21
                                                                REMOVAL EXHIBIT 2
                                                                     Page 93 of 95
                 Case 3:21-cv-00125-MO                     Document 1-2       Filed 01/27/21           Page 94 of 95





    281                                                               !" #




                                                                                                                    



          
         

                                                                                      
          !" #$$                                




               #$$
             %  &'
             !" #$$ " $$   $        $
               $



            ( !" )



            * +"$   $,$-. / + + 0 +!(/  + -  
            +  $$/#/1   . +     2$0 2
            1   + -   3 2   +    +    . -  +  .
            1 +  + " -.+"  -  22$3$   4
            .. + 4"2  -3 2$3$      - 1--+ 2$0 + $$ " 
            !(/ 2 + $+    + - . +$      . 0
            1   + $0$  5 



            +$5 3 +"$   22    . + 2$
              



            1  $



              #$$




$                                                                                                                  $$$%$ &'


            Complaint 92                                                                                           Exhibit 21
                                                                                                       REMOVAL EXHIBIT 2
                                                                                                            Page 94 of 95
                 Case 3:21-cv-00125-MO   Document 1-2   Filed 01/27/21       Page 95 of 95





    282                                           !" #




                                                                                    $$$%$ &'


            Complaint 93                                                               Exhibit 21
                                                                             REMOVAL EXHIBIT 2
                                                                                  Page 95 of 95
